Exhibit 10.3

 

AGREEMENT OF SALE

 

THIS AGREEMENT OF SALE (this “Agreement”) is made as of this 14th day of April,
2004 by and between ROCK-FLORHAM SPE, LLC, a Delaware limited liability company
having an address c/o Investcorp., 280 Park Avenue, 26th Floor, New York, New
York 10017 (“Seller”), and WELLS OPERATING PARTNERSHIP II, L.P., a Delaware
limited partnership having an address at 6200 The Corners Parkway, Suite 250,
Atlanta, Georgia 30092 (“Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, Seller is the owner of all right, title and interest in, to and of all
those certain tracts of land situated in the Borough of Florham Park and Borough
of Madison, County of Morris, State of New Jersey, known and described as (x)
Lot 3 in Block 1401 on the official tax map of the Borough of Florham Park and
(y) Lot 4 in Block 0401 on the official tax map of the Borough of Madison, which
land is more particularly described on Schedule 1 attached hereto and made a
part hereof as if fully reproduced herein, together with the buildings,
improvements, facilities, installations, and fixtures thereon and all the
tenements, hereditaments, appurtenances, easements, beneficial covenants, rights
of way and all other rights, entitlements, interests and benefits incident and
belonging thereto (collectively the “Property”);

 

WHEREAS, Seller desires to sell, convey and transfer the Property to Purchaser
on the terms and conditions set forth herein; and

 

WHEREAS, Purchaser desires to purchase the Property from Seller on the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE 1. — DEFINITIONS

 

1.01 Definitions. As used herein the following terms shall have the following
meanings:

 

“Access Agreement” is defined in Section 10.01 hereof.

 

“Access Party” shall have the same meaning as in the Declaration.

 

“Access Road” shall have the same meaning as in the Declaration.

 

“Accounting Letter” shall have the same meaning as in Section 13.17.

 

“Additional Rent” shall mean all amounts, other than Base Rent, payable by any
tenant under any Lease, including, without limitation, any and all amounts
denominated as “Additional Rent” or “Additional Charges” under any of the
Leases.



--------------------------------------------------------------------------------

“Adjacent Office Park” shall have the same meaning as in the Declaration.

 

“Adjusted Closing Balance” is defined in Section 2.02(b) hereof.

 

“Affiliate” or “affiliate” shall mean, with respect to any party hereto, any
other person or entity which is in control of, controlled by or under common
control with such party.

 

“Agreement” is defined in the Preamble to this Agreement.

 

“Assumption Documents” shall mean all documents necessary to (x) evidence
Lender’s Consent to the transfer of the Property from Seller to Purchaser, (y)
effectuate the assumption by Purchaser and/or entities related to Purchaser of
certain liabilities of Seller and/or its affiliates under the Loan Documents and
(z) release Seller from all liabilities under any of the Loan Documents.

 

“Base Rent” shall mean the fixed rent, base rent and/or any other similar
periodic payments which are or may hereafter become due from any Tenant under
any of the Leases.

 

“Broker” shall mean Cushman & Wakefield of New Jersey, Inc.

 

“Brokerage Agreements” shall mean all agreements or contracts entered into by
Seller for brokerage commissions or other similar compensation to any broker or
other similar person in connection with any Lease.

 

“Business Day” means a day, other than Saturday or Sunday, on which commercial
banks in the State of New Jersey are open for the general transaction of
business.

 

“Closing” shall mean, collectively, (a) the transfer and conveyance of Seller’s
fee title ownership interest in the Property from Seller to Purchaser, (b) the
payment of the Adjusted Closing Balance by Purchaser to Seller, (c) the
execution and delivery of the Assumption Documents, and (d) the delivery and
performance of the other items and obligations to be delivered or performed
hereunder at the time the Property is conveyed and the Adjusted Closing Balance
is paid.

 

“Closing Balance” is defined in Section 2.02(b) hereof.

 

“Closing Date” shall mean the date upon which the Closing occurs, as further
defined in Section 3.01 hereof.

 

“Code” shall mean the United States Internal Revenue Code of 1986, as amended.

 

“Declaration” shall mean that certain Declaration of Easements and Restrictions
dated November 27, 2002 by and between Rock-Florham, LLC and Seller, which was
recorded on December 4, 2002 in the Morris County Clerk’s Office in Deed Book
5745 Page 233.

 

“Deposit” shall mean a deposit of Seven Hundred Eighty-Seven Thousand Dollars
($787,000).

 

2



--------------------------------------------------------------------------------

“DRE” shall mean that certain Declaration of Reciprocal Easements dated November
17, 1997 and recorded on November 24, 1997 in Deed Book 4674, page 169, as
amended by that certain Amendment to Declaration of Reciprocal Easements dated
as of October 9, 2002 and recorded in the Morris County’s Clerk Office on
October 21, 2002 in Deed Book 5723, page 124.

 

“Due Diligence Period” shall mean the period beginning upon the Effective Date
and ending on April 26, 2004 or the sooner termination of this Agreement.

 

“Due Diligence Termination” is defined in Section 10.01 hereof.

 

“Effective Date” shall mean the date set forth on the first page of this
Agreement.

 

“Escrow Agent” shall mean Chicago Title Insurance Company, 4170 Ashford Dunwoody
Road, Suite 460, Atlanta, Georgia 30319, phone: (404) 303-6300, Attn: Melissa
Hall.

 

“Estoppel Certificates” shall mean estoppel certificates from Tenant relating to
each of the Leases in substantially the form required by Section 11.03 hereof.

 

“Executory Period” shall mean the period of time commencing on the Effective
Date and ending upon the occurrence of the Closing or the sooner termination of
this Agreement.

 

“Existing Loan” shall mean that certain $40,000,000 loan made by Lender to
Seller, which Existing Loan is evidenced and secured by the Loan Documents.

 

“Existing Mortgage” shall mean that certain Mortgage and Security Agreement,
dated June 5, 2001, in the principal amount of Forty Million and 00/100 Dollars
($40,000,000.00), given by Seller, as mortgagor, in favor of Lender, as
mortgagee, which Existing Mortgage is a Lien upon the Property.

 

“Florham 105 Property” shall mean that certain real property, together with the
improvements thereon, known as Lot 4, Block 1401 in the Borough of Florham Park,
New Jersey.

 

“Hazardous Substance Laws” shall mean the Comprehensive Environmental Response,
Compensation and Liability Act, the Superfund Amendment and Reauthorization Act,
the Resource Conservation and Recovery Act, the Federal Water Pollution Control
Act, the Federal Environmental Pesticides Act, the Clean Water Act, the Clean
Air Act, the New Jersey Industrial Site Recovery Act, the New Jersey Solid Waste
Management Act, the New Jersey Air Pollution Control Act, the New Jersey Spill
Compensation and Control Act, the New Jersey Water Pollution Control Act, any
Federal, State or local so-called “Superfund” or “SuperLien Statute,” or any
other statute, law, ordinance, code, rule, regulation, order or decree
regulating, relating to or imposing liability or standards of conduct concerning
any Hazardous Substances.

 

“Hazardous Substances” shall mean any substance, material, or waste which is
regulated by any federal, state, or local government or quasi-governmental
authority, and includes, without limitation (a) any substance, material, or
waste defined, used, or listed as a “hazardous waste”, “extremely hazardous
waste”, “restricted hazardous waste”, “hazardous substance”, “hazardous

 

3



--------------------------------------------------------------------------------

materials”, “toxic substance”, or other similar terms as defined or used in any
Hazardous Substance Laws as defined herein, (b) any petroleum products, friable
asbestos, polychlorinated biphenyls, flammable explosives or radioactive
materials, and (c) any additional substance or materials which are hazardous or
toxic substances under any Hazardous Substance Laws relating to the Property.

 

“IRC” shall mean the Internal Revenue Code of 1986, as amended and the
regulations promulgated thereto.

 

“ISRA” shall mean the New Jersey Industrial Site Recovery Act, N.J.S.A. 13:1k-6
et seq.

 

“ISRA Transfer Approval” shall mean a letter of non-applicability of ISRA to the
transactions contemplated by this Agreement or other similar applicability
determination (as referred to in N.J.A.C. 7:26b-2.2) that ISRA is not
applicable.

 

“Knowledge” or “knowledge”, (a) with respect to Purchaser, shall mean the actual
(as opposed to constructive, imputed or deemed) knowledge and conscious
awareness of Jeffrey A. Gilder and Jerry R. Banks, and (b) with respect to
Seller, shall mean the actual (as opposed to constructive, imputed or deemed)
knowledge and conscious awareness of F. Jonathan Dracos and Joel Moody.

 

“Lease Adjustments” is defined in Section 3.03(c).

 

“Lease(s)” shall mean all leases (in each case including all amendments,
modifications and supplements thereto) listed on Schedule 2, and, in each case,
including all Permitted Lease Changes thereto.

 

“Lender” shall mean Wells Fargo Bank Minnesota, N.A., as Trustee for the
Certificate Holders of GE Capital Commercial Mortgage Corporation Commercial
Mortgage Pass-Through Certificates, Series 2001-2 under that certain Pooling and
Servicing Agreement dated as of August 1, 2001 (as successor in interest to
Bear, Stearns Funding, Inc.).

 

“Lender’s Consent” shall have the meaning ascribed to such term in Section 9.01
hereof.

 

“Liabilities” shall mean, collectively, any and all losses, costs, damages,
claims, liabilities, expenses, demands or obligations, of any kind or nature
whatsoever, including, without limitation, reasonable attorneys’ fees and
litigation costs, as incurred, including those incurred indirectly by any Person
through such Person’s ownership of another entity and those incurred directly by
such Person.

 

“Lien(s)” shall mean any and all mortgages, pledges, claims, liens, security
interests, options, warrants, purchase rights, selling restrictions, charges,
charging orders, imperfections of title, rights of way, easements, and
encumbrances of any kind.

 

“Linque Management” shall mean Linque Management Company Inc.

 

“Loan Assumption” shall have the meaning ascribed to such term in Section 9.01.

 

4



--------------------------------------------------------------------------------

“Loan Documents” shall mean the Note, the Existing Mortgage and each of the
other loan documents that evidence or secure the Existing Loan and which are
identified on Schedule 3 hereof.

 

“Master Lease 103” shall mean that certain Master Lease dated as of November 26,
2002 by and between Seller, as landlord, and Park 103, LLC, as tenant.

 

“Master Lease 104” shall mean that certain Master Lease dated as of November 26,
2002 by and between Seller, as landlord, and Park 104, LLC, as tenant.

 

“Maximum Amount” shall have the meaning ascribed to such term in Section 3.07.

 

“Necessary Access Area” shall have the same meaning as in the Declaration.

 

“Note” shall mean that certain Promissory Note dated June 5, 2001 given by
Seller in favor of Lender in the original principal amount of Forty Million and
00/100 Dollars ($40,000,000.00) a copy of which is attached hereto as a part of
Exhibit A.

 

“Note Related Encumbrances” shall mean the Existing Mortgage, the related
assignment of leases and rents and any security interest or other lien upon the
Property or interest in the rents or profits therefrom in favor of Lender and
relating to the Note, it being agreed that any such mortgage, security interest
or other lien will not be discharged on the Closing Date.

 

“Occupancy Agreement(s)” shall mean any lease (other than a Lease), occupancy
agreement, license, franchise or any other written agreement, listed on Schedule
2, pursuant to which Seller has granted to any person the right to occupy any
portion of the Property, but shall not include any such agreement granted by
Tenant or anyone claiming through or under Tenant, to which Seller has merely
consented or approved.

 

“Omitted Title Exception” is defined in Section 4.01(g) hereof.

 

“Permitted Encumbrances” shall mean any exceptions or matters to which Purchaser
does not send a timely (pursuant to the terms of this Agreement) Title Objection
Notice, including, without limitation: (a) any easements, covenants,
restrictions, agreements, encumbrances, and other matters of public record and
(b) any easements, covenants, restrictions, agreements, encumbrances and other
matters not of public record, but delivered by Seller to Purchaser’s attorney
(in a package with a cover letter in accordance with the notice provisions of
this Agreement) at least ten (10) calendar days before the end of the Due
Diligence Period. In addition to the foregoing, it is agreed that (a) all
present and future zoning laws and regulations, (b) the Leases, and (c) the Note
Related Encumbrances are Permitted Encumbrances.

 

“Permitted Lease Changes” shall mean any amendments, modifications, supplements,
or renewals to any Lease that Seller is required to enter into during the
Executory Period pursuant to the express terms of such Lease.

 

“Person” or “person” shall mean an individual, partnership, limited liability
company, corporation, business trust, joint stock company, trust, unincorporated
association, joint venture or other entity of whatever nature.

 

5



--------------------------------------------------------------------------------

“Personal Property” shall mean, collectively, all of those items of personal
property and equipment which are owned by Seller and identified on Schedule 4
hereof and all books, records and files of Seller relating to the management and
operation of the Property or the Leases (exclusive of internal analyses,
privileged correspondence, attorney work product, tax returns and other
materials not typically delivered to successor owners of real property).

 

“Property” is defined in the Recitals to this Agreement.

 

“Property Information” is defined in Section 13.13 hereof.

 

“Purchase Price” shall mean Seventy-Eight Million Seven Hundred Thousand and
00/100 Dollars ($78,700,000).

 

“Purchaser” is defined in the Recitals to this Agreement.

 

“Purchaser Service Contracts” shall mean those Service Contracts that are
assignable and that Purchaser, at least ten (10) days prior to Closing, elects
to accept assignment thereof on the Closing Date.

 

“Realty Transfer Fee” shall mean that certain realty transfer fee imposed by New
Jersey law on the recording of deeds in accordance with N.J.S.A. 46:15-1 et seq.

 

“Reserved Right” shall have the same meaning as in the Declaration.

 

“Route 24 Access” shall have the same meaning as in the Declaration.

 

“SEC” shall mean the Securities and Exchange Commission.

 

“Seller” is defined in the Preamble to this Agreement.

 

“Service Contracts” shall mean all equipment, service, maintenance, supply,
management, construction, operating or employment contracts, affecting the use,
ownership, management, maintenance or operation of all or any part of the
Property or Seller’s Personal Property, including, without limitation, the
Service Contracts identified on Schedule 5.

 

“Settlement Statement” shall mean a written settlement or closing statement in a
form satisfactory to each party, showing the Purchase Price, all apportionments,
the Adjusted Closing Balance (and the calculations to obtain same), recording
costs, Realty Transfer Fee, title insurance costs and such other costs and
adjustments as the parties may determine.

 

“Sewer and Water Agreement” is defined in Section 3.03(a)(ii) hereof.

 

“Subdivision Map” shall mean that certain map prepared by Chester, Ploussas,
Lisowsky Partnership LLP dated June 21, 2002, last revised August 6, 2002.

 

“Survey” is defined in Section 4.01 hereof.

 

“Taxes” shall mean all taxes, charges, fees, levies or other assessments,
including, without limitation, all net income, gross income, gross receipts,
sales, use, service, service use,

 

6



--------------------------------------------------------------------------------

ad valorem, transfer, franchise, profits, license, lease, withholding, social
security, payroll, employment, excise, estimated, severance, stamp, recording,
occupation, personal property, gift, windfall profits or other taxes, customs,
duties, fees, assessments or charges of any kind whatsoever, whether computed on
a separate consolidated, unitary, combined or other basis, together with any
interest, fines, penalties, additions to tax or other additional amounts imposed
thereon or with respect thereto imposed by any taxing authority (domestic or
foreign).

 

“Tenant” shall mean AT&T Corp.

 

“Title Company” shall mean Chicago Title Insurance Company, 4170 Ashford
Dunwoody Road, Suite 460, Atlanta, Georgia 30319, phone: (404) 303-6300, Attn:
Melissa Hall.

 

“Title Date” shall mean the date of the title insurance commitment relating to
the Property that Purchaser shall obtain during the Due Diligence Period.

 

“Title Objection Notice” is defined in Section 4.01 hereof.

 

“Title Reply Notice” is defined in Section 4.01 hereof.

 

“Unacceptable Title Matters” is defined in Section 4.01 hereof.

 

ARTICLE 2. — SALE OF THE PROPERTY; CONSIDERATION

 

2.01 Property to be Sold and Conveyed. Subject to and in accordance with the
terms, conditions and covenants of this Agreement, Seller agrees to sell,
convey, and transfer, and Purchaser agrees to purchase, acquire and accept, fee
title to the Property, subject only to the Permitted Encumbrances.

 

2.02 Purchase Price; Payment. The Purchase Price shall be paid by Purchaser to
Seller as follows:

 

(a) The Deposit shall be paid by Purchaser’s wire transfer to Escrow Agent’s
account no later than the Business Day next following the Effective Date and
shall be held and disbursed by the Escrow Agent in accordance with the
provisions of Article 12 hereof. The Deposit shall be paid (i) to Seller upon
the Closing, (ii) to Purchaser, in the event that Purchaser elects to terminate
this Agreement prior to the end of the Due Diligence Period, (iii) in the event
of a default hereunder by either party, then in accordance with Article 8 or
(iv) in the event of a termination of this Agreement in accordance with its
terms, other than in connection with a default by either party, to Purchaser or
as may otherwise be provided in the applicable section of this Agreement. The
earnings on the Deposit shall be paid to the person entitled to the Deposit.

 

(b) The Purchase Price, less: (i) the Deposit and (ii) the outstanding principal
balance of the Note, shall be paid by Purchaser to Seller on the Closing Date by
wire transfer in U.S. dollars to a bank account designated by Seller, as
increased or decreased by the items to be apportioned pursuant to Section 3.03
of this Agreement, and other standard closing adjustments (such sum, before the
application of the apportionments referred to herein is referred to as the
“Closing Balance” and, after the application of such apportionments is referred
to as the “Adjusted Closing Balance”).

 

7



--------------------------------------------------------------------------------

Article 3.— CLOSING

 

3.01 Closing Date. The parties agree that, unless either Seller or Purchaser has
previously terminated, or duly and timely elected to terminate this Agreement in
accordance with and pursuant to the express provisions of this Agreement, the
Closing shall take place at 10:00 a.m. on a date (the “Closing Date”) designated
in writing by Purchaser upon at least five (5) days’ notice to Seller, which
date shall not, in any event, be later than the date (the “Outside Closing
Date”) which is the earlier of (A) the fifth (5th) day after (i) Lender has
issued its written consent to the conveyance of the Property from Seller to
Purchaser and (ii) Purchaser, Seller and Lender (each acting reasonably, in good
faith and in accordance with the provisions of Sections 9.01 and 10.02 in this
regard) agree on the form of the Assumption Documents and (B) the Outside Lender
Approval Date (as hereinafter defined), provided, however, that, in no event
shall the Closing Date be earlier than June 1, 2004, unless Purchaser agrees, in
writing, to an earlier Closing Date. Regardless of whether or not Purchaser
designates any date as the Closing Date, as provided above, if Purchaser fails
to consummate the transactions contemplated by this Agreement by the Outside
Closing Date, then Seller, by a written notice delivered to Purchaser, may
unilaterally schedule the Closing for a date which is at least ten (10) days
after the Outside Closing Date, which date may be made expressly therein TIME OF
THE ESSENCE.

 

3.02 Closing Place. The Closing (which shall be a New York style closing) shall
take place at the offices of Paul, Hastings, Janofsky & Walker LLP at 75 East
55th Street, New York, New York 10022, or at any other place as may be agreed
upon by the parties hereto.

 

3.03 Apportionments.

 

(a) General Apportionments. The following items shall be apportioned for the
Property as of the Closing Date (consistent with the concept that all revenues
and expenses of the Property shall be attributable to Purchaser as of 12:01 a.m.
on the Closing Date):

 

(i) Real estate (ad valorem) Taxes, personal property Taxes and all other
Property assessments (general or special and subject to the provisions of
Section 3.03(d) hereof), impositions, fees and charges on account of the
ownership, use or occupancy of the Property, or any portion thereof for the
current year;

 

(ii) Water and sewer charges and all other utility charges, fees or costs
(including sewer and water pursuant to the Sewer and Water Agreement between
Rock-Florham, LLC and Exxon Research and Engineering Co., dated November 17,
1997 (the “Sewer and Water Agreement”)) based, to the extent practicable, on
final meter readings and final invoices;

 

(iii) Lease Adjustments;

 

(iv) All fees and charges paid in advance by Seller under the Purchaser Service
Contracts not terminated and expressly assumed by Purchaser for services not
rendered as of the Closing Date;

 

(v) Charges under the DRE;

 

(vi) Interest on the Note; and

 

(vii) Any other customary apportionments relating to the Property.

 

8



--------------------------------------------------------------------------------

All such prorations shall be made on the basis of the actual number of days of
the year and month that shall have elapsed as of the Closing Date. Items of
income and expense for the period prior to the Closing Date will be for the
account of Seller and items of income and expense for the period on and after
the Closing Date will be for the account of Purchaser, all as determined by the
accrual method of accounting. Bills received after Closing that relate to
expenses incurred, services performed or other amounts allocable to the period
prior to the Closing Date shall be paid by Seller, except to the extent that an
adjustment for such expense has been made as part of the overall closing
adjustments.

 

(b) Settlement Statement. On the Closing Date, the parties shall jointly execute
a Settlement Statement(s) setting forth all apportionments and the basis for
same. No apportionments shall be made for any of the above items to the extent
that such items are paid directly by a Tenant of the Property to a third party,
for example, in the case of a Tenant that is paying real estate Taxes directly
to the applicable municipality or utility charges paid by a Tenant directly to
the utilities.

 

(c) Lease Adjustments. Adjustments related to the Leases and Occupancy
Agreements shall be calculated as follows (the “Lease Adjustments”):

 

(i) Base Rent and Additional Rent shall be apportioned as of as of the Closing
Date (again, consistent with the concept that all revenues and expenses of the
Property shall be attributable to Purchaser as of 12:01 a.m. on the Closing
Date), and Additional Rent and other charges to Tenant shall be apportioned in
the same manner for the Closing, but Additional Rent and other charges shall be
reapportioned on the basis of the actual amount of Additional Rent and other
charges equitably allocable to each party at a later time as set forth below. If
Tenant is in arrears in the payment of Base Rent or Additional Rent, then any
Base Rent or Additional Rent due and payable as of the Closing Date, but not
actually collected on or prior to the Closing Date, shall not be apportioned
until such rent is collected, at which point it will be apportioned as provided
in Section 3.03(c)(iv) for Base Rent and Section 3.03(c)(ii) for Additional
Rent.

 

(ii) The parties acknowledge that certain apportionments relating to Additional
Rent and other charges to Tenant may not be determinable until after Closing.
Any such apportionments shall be calculated as soon as reasonably practicable,
but in no event later than six (6) months following the Closing Date and then
reapportioned based upon the mutually agreeable final calculation. Such final
apportionments shall be made (A) for Additional Rent and other charges that are
for costs and expenses, depending on whether Seller or Purchaser paid such cost
and expenses and (B) for Additional Rent and other charges that are to
compensate landlord for, among other things, late payments of rent and amounts
expended by landlord on Tenant’s behalf, on the basis of when the payment was
due and payable and whether Seller or Purchaser owned the Property when such
funds were expended on behalf of Tenant. Additional Rent and other charges that
do not fit into the above categories shall be finally apportioned on an
equitable basis based on periods of ownership of the Property and bearing of
economic risk with respect to an item. Additional Rent shall be apportioned
between the parties as set forth in this Section 3.03(b)(ii) regardless of
whether such payments are made on a timely basis or in arrears.

 

9



--------------------------------------------------------------------------------

In addition, any Additional Rent payments that are made to pay a specified
invoice (such as the electric service payments made monthly by the Tenant to
landlord) shall be paid to the party that owned the Property at the time the
services being billed, regardless of whether such invoice is rendered and/or
paid before or after the Closing Date. Any such payments shall be identified
either because they are in the amount of a specific invoice (such as the
periodic electrical invoices rendered) or because the payment is designated by
Tenant in writing (which shall include a notation on the check delivered or a
stub or other attachment thereto) as applying to a specific invoice or invoices.
Purchaser agrees to use reasonable efforts to collect any Base Rents or
Additional Rents that relate to the period before Closing and have not been
paid.

 

(iii) The apportionments under all Leases shall be netted so as to provide one
net credit to either Seller or Purchaser, as the case may be.

 

(iv) If Tenant is in arrears in the payment of Base Rent for any Lease on the
Closing Date, Base Rent received from Tenant after the Closing under such Lease
shall be applied in the following order of priority until the arrearage is paid
in full: (a) first to the then current month; (b) then to the month in which
Closing occurred; (c) then to the months after Closing for which Base Rent is
then due and payable but has not been paid; (d) then to the month immediately
preceding the month in which Closing occurred; and (e) then to any additional
months before the Closing for which Base Rent has not been paid. Purchaser will
make a good faith effort after Closing to collect all Base Rent in the usual
course of Purchaser’s operation of the Property (and upon request from Seller
shall make written demand upon Tenant for payment of past due rent owed to
Seller and shall send a notice of default with regard thereto), but Purchaser
will not be obligated to institute any lawsuit or other collection procedures to
collect delinquent Base Rent.

 

(v) The obligations and provisions of this Section 3.03(c) shall survive the
Closing.

 

(d) Unavailability of Final Tax Bills. If final real estate tax bills for the
calendar year 2004 are not available on the Closing Date, then the real estate
Taxes apportionment shall be based upon preliminary tax bills as if they were
the final tax bills for the Property, but shall be reapportioned between the
parties within sixty (60) days of the issuance of final tax bills in the same
manner as Section 3.03(a) above. The obligations and provisions of this Section
3.03(d) shall survive the Closing.

 

(e) Errors in Apportionments. If the parties discover any errors in
apportionment, either after Closing or final calculation of an apportionment,
whichever is later, then the parties shall correct same as soon as reasonably
practical after such discovery; provided, however, that no correction shall be
made unless the error is discovered and reported to the other party in writing
within one (1) year after the Closing, or if the apportionment was not
calculated until after Closing, the later of one (1) year after Closing or six
(6) months after the completion of such calculation. The provisions of this
Section 3.03(e) shall survive the Closing.

 

10



--------------------------------------------------------------------------------

3.04 Seller’s Deliveries. On the Closing Date, Seller shall, upon compliance by
Purchaser with its obligations under this Agreement prior to or on the Closing
Date, deliver to Purchaser each of the following:

 

(a) a bargain and sale deed with covenants against grantor’s acts in recordable
form, duly executed by Seller, to convey to Purchaser title to the Property
subject only to the Permitted Encumbrances, which deed shall be in the form
annexed hereto as Exhibit B;

 

(b) an Affidavit of Title duly executed by Seller in the form attached hereto as
Exhibit C;

 

(c) a termination of Master Lease 103 and Memorandum of Master Lease 103
executed by Seller and Park 103, LLC in the form attached hereto as Exhibit D;

 

(d) a termination of Master Lease 104 and Memorandum of Master Lease 104
executed by Seller and Park 104, LLC in the form attached hereto as Exhibit E;

 

(e) a certificate of an authorized officer of Seller certifying that all
representations and warranties contained in Section 7.01 of this Agreement are
true and correct as of the Closing Date in all respects;

 

(f) such other documents, including an appropriate consent or resolution of
Seller’s directors, shareholder or members, as required, authorizing the
transactions contemplated by this Agreement, as may reasonably be requested by
Purchaser’s attorneys or Title Company, and authorizing Seller to consummate the
transactions contemplated by this Agreement;

 

(g) an affidavit sworn to by Seller in the form attached hereto as Exhibit F,
stating under penalty of perjury that Seller is not a foreign person as defined
in Section 1445 of the IRC and stating Seller’s United States taxpayer
identification number;

 

(h) any other tax information regarding Seller that the Settlement Agent (as
that term is used in Section 6045 of the IRC) is required to report to the
Internal Revenue Service pursuant to the IRC;

 

(i) the Leases for the Property;

 

(j) original letters to Tenant and all contractors under the Service Contracts,
executed by Seller in respect of Leases or contractors, in the form attached
hereto as Exhibit G;

 

(k) if not previously delivered to Purchaser, the Estoppel Certificates as
required by Section 11.03 hereof;

 

(l) if not previously delivered to Purchaser, the ISRA Transfer Approval;

 

(m) copies of all certificates of insurance for insurance carried by Tenants
naming Purchaser as an additional insured as set forth in the Leases;

 

11



--------------------------------------------------------------------------------

(n) all maintenance records for the Property in the possession, custody or
control of Seller or Linque Management;

 

(o) certificates of occupancy covering all improvements requiring certificates
of occupancy located on the Property, to the extent in the possession, custody
or control of Seller or Linque Management;

 

(p) licenses and permits relating to the ownership or operation of the Property,
to the extent in the possession, custody or control of Seller or Linque
Management;

 

(q) any unexpired guarantees and warranties, for improvements performed at the
Property, to the extent in the possession, custody or control of Seller or
Linque Management;

 

(r) copies of all Purchaser Service Contracts being assigned to, and expressly
assumed by, Purchaser, to the extent in the possession, custody or control of
Seller or Linque Management;

 

(s) a current rent roll and schedule of the date through which Base Rent and
Additional Rent for each Lease (not including separately invoiced amounts for
electricity) and reimbursements or other payments under the DRE and Declaration
have been paid;

 

(t) a complete set of as-built drawings, plans and specifications for the
buildings and improvements located on the Property, to the extent in the
possession, custody or control of Seller or Linque Management;

 

(u) the Settlement Statement, duly executed by Seller;

 

(v) an Assignment and Assumption of Leases in the form attached hereto as
Exhibit H, duly executed by Seller;

 

(w) an Assignment and Assumption of Service Contracts in the form attached
hereto as Exhibit I, duly executed by Seller;

 

(x) a General Assignment and Assumption of Seller’s rights in all assignable
licenses, equipment warranties and guaranties, if any, in the form attached
hereto as Exhibit J, duly executed by Seller;

 

(y) an Assignment and Assumption of Brokerage Agreements in the form attached
hereto as Exhibit K, duly executed by Seller;

 

(z) a partial Assignment and Assumption of Sewer and Water Agreements in the
form attached hereto as Exhibit L, duly executed by Seller;

 

(aa) a Bill of Sale in the form attached hereto as Exhibit M, duly executed by
Seller;

 

(bb) any Assumption Documents required to be executed and delivered by Seller in
connection with the assumption by Purchaser and/or its Affiliates of the
obligations of Seller under the Loan Documents, including, but not limited to,
Lender’s Consent to the transfer of the Property;

 

12



--------------------------------------------------------------------------------

(cc) all keys, passwords, combinations and other means of obtaining access to
all areas of the Property, to the extent in the possession, custody or control
of Seller or Linque Management;

 

(dd) to the extent that originals of any documents, which are a Seller
deliverable as set forth in this Section 3.04 are not within the possession,
custody or control of Seller or Linque Management, Seller shall deliver and
Purchaser shall accept copies certified to be true, accurate and correct by
Seller;

 

(ee) a New Jersey Affidavit of Consideration to be filed with the deed referred
to in Section 3.04(a) above; and

 

(ff) possession of the Property subject only to the Permitted Exceptions.

 

3.05 Purchaser’s Deliveries. On the Closing Date, Purchaser shall, upon
compliance by Seller with its obligations under this Agreement prior to or on
the Closing Date, deliver to Seller each of the following:

 

(a) the Adjusted Closing Balance;

 

(b) an Assignment and Assumption of Leases in the form annexed hereto as Exhibit
H duly executed by Purchaser;

 

(c) an Assignment and Assumption of Service Contracts in the form attached
hereto as Exhibit I, duly executed by Purchaser;

 

(d) a General Assignment and Assumption of Seller’s rights in all assignable
licenses, equipment warranties and guaranties, if any, in the form attached
hereto as Exhibit J, duly executed by Purchaser;

 

(e) an Assignment and Assumption of Brokerage Agreements in the form attached
hereto as Exhibit K, duly executed by Purchaser;

 

(f) a partial Assignment and Assumption of the Sewer and Water Agreement in the
form attached hereto as Exhibit L, duly executed by Purchaser;

 

(g) any tax information regarding Purchaser that the Settlement Agent (as that
term is used in Section 6045 of the IRC) is required to report to the Internal
Revenue Service pursuant to the IRC;

 

(h) such other reasonable documents, including appropriate resolutions of
Purchaser, authorizing the transaction contemplated by this Agreement and
authorizing Purchaser to consummate the transaction contemplated by this
Agreement;

 

(i) the Settlement Statement, duly executed by Purchaser;

 

13



--------------------------------------------------------------------------------

(j) the Assumption Documents to which Purchaser or its Affiliates are a party,
duly signed by Purchaser and/or its Affiliates, as applicable; and

 

(k) a certification restating the representations and warranties contained in
Section 7.03 hereof and certifying that they are true and correct as of the
Closing Date.

 

3.06 Pre-submission. Each party agrees to make reasonable efforts to submit to
the other party’s attorneys’ unexecuted copies of all documents to be delivered
by such party on the Closing Date at least five (5) Business Days prior to the
Closing Date.

 

3.07 Realty Transfer Fee and Other Fees and Taxes.

 

(a) Purchaser shall pay all fees, costs and expenses imposed by Lender in
connection with the Lender’s Consent, the Loan Assumption and the Assumption
Documents (the “Assumption Fees”); provided, however, that Purchaser shall not
be obligated to pay any Assumption Fees, or other costs or expenses, which
individually or in the aggregate, exceed $400,000. If, in the aggregate, the
Assumption Fees exceed $400,000, then Seller shall pay the portion of the
Assumption Fees in excess of $400,000 up to a maximum amount of $40,000 (the
“Maximum Amount”). If, in the aggregate, the Assumption Fee exceeds the sum of
(x) $400,000 plus (y) the Maximum Amount, then within ten (10) days of
Purchaser’s request, Seller shall elect, by a written notice delivered to
Purchaser, either to (A) pay such excess amount or (B) terminate this Agreement.
If Seller elects to terminate this Agreement pursuant to clause (B) above, then,
Purchaser may nullify such termination by delivering a written notice to Seller,
within ten (10) days of Purchaser’s receipt of Seller’s notice of termination,
in which Purchaser shall undertake to pay the portion of the Assumption Fees
which exceed the sum of $400,000 plus the Maximum Amount.

 

(b) If Seller elects to terminate this Agreement pursuant to Section 3.07(a)(B),
then Seller shall immediately return to Purchaser the Deposit (or cause the
Escrow Agent to return the Deposit) and from and after that time neither party
shall have any further obligation to the other pursuant to this Agreement. This
provision shall survive the termination of this Agreement.

 

(c) The parties hereto agree that fees, costs and expenses incurred as a result
of the Loan Assumption, but not imposed by Lender, including, without
limitation, recording fees for any and all Assumption Documents or other
documents required to be recorded by Lender or Title Company shall be paid by
Purchaser and shall not be included in the calculation of Assumption Fees. The
cost of a new or updated survey shall be paid by Purchaser. All traditional and
customary real estate related title insurance premiums shall be paid by
Purchaser, including the premiums for (i) a base owner’s title policy and (ii)
the cost of any real estate related endorsements that Purchaser desires. Seller
shall pay the Realty Transfer Fee. Each party shall pay its own attorneys’ fees.
All fees, costs and expenses not specifically allocated in this Agreement shall
be paid in accordance with the usual custom and practice in northern New Jersey.

 

3.08 Assessments. If, at the date of execution of this Agreement, the Property
or any part thereof shall be or shall have been affected by an assessment or
assessments which are or

 

14



--------------------------------------------------------------------------------

may become payable in annual installments of which the first installment is then
due or has been paid, then for the purposes of this Agreement, then the unpaid
installments of any such assessments shall be allocated between the parties on
the same basis as real estate Taxes. Confirmed and unconfirmed assessments, if
any, assessed from and after the Effective Date shall be assumed by Purchaser,
and Seller shall have no responsibility therefore.

 

3.09 Tenant’s Financial Condition. In the event that a material adverse change
in the financial rating (i.e., a two step drop in the rating of Tenant given by
Standard & Poor’s (i.e., from BBB to BB+) or Moody’s (i.e., from Baa2 to Ba1))
of Tenant occurs prior to the Closing Date, then Purchaser shall have the right
to terminate the Agreement prior to the Closing Date whereby Seller shall
immediately return the Deposit to Purchaser (or cause the Escrow Agent to return
the Deposit) and at that time neither party hereto shall have any further
obligation to the other pursuant to this Agreement.

 

ARTICLE 4.— TITLE AND CONDITION OF PROPERTY

 

4.01 Title, Permitted Encumbrances.

 

(a) During the Due Diligence Period, Purchaser has the right to examine title to
the Property, including, without limitation, all of the documents relating to
the items listed on Schedule B of Purchaser’s title insurance commitment. If
Seller has not already done so, within three (3) days of the Effective Date,
Seller shall deliver to Purchaser a copy of Seller’s owner’s title policy and
the supporting documents for items listed in Schedule B of the policy.

 

(b) Within three (3) days of the Effective Date, Seller shall deliver to
Purchaser a copy of the most recent survey(s) of the Property in Seller’s
possession. During the Due Diligence Period, Purchaser shall have the right to
cause to be prepared a plat of survey (the “Survey”) of the Property.

 

(c) If Purchaser determines, in its sole and absolute discretion, prior to the
end of the Due Diligence Period, that any one or more encumbrances or other
title exceptions listed in the title insurance commitment (or any update) it
obtains or shown on the Survey are unacceptable to Purchaser, (collectively, the
“Unacceptable Title Matters”), then Purchaser may, at its option and in its sole
discretion:

 

(i) before the end of the Due Diligence Period, terminate this Agreement; or

 

(ii) before the end of the Due Diligence Period, send an objection notice (a
“Title Objection Notice”) to Seller in which Purchaser shall identify the
Unacceptable Title Matters.

 

(d) On or before the fifth (5th) day after Seller’s receipt of Purchaser’s Title
Objection Notice, Seller shall irrevocably elect and notify Purchaser (a “Title
Reply Notice”) which of the Unacceptable Title Matters Seller shall discharge
and remove of record prior to or at the Closing. If Seller’s Title Reply Notice
includes a request for an extension of the Closing Date to discharge and remove
of record an Unacceptable Title Matter(s), Purchaser shall grant Seller an
extension of reasonable time.

 

15



--------------------------------------------------------------------------------

(e) If Seller fails to deliver timely a Title Reply Notice, then Seller shall be
deemed to have elected to discharge and remove of record none of the
Unacceptable Title Matters.

 

(f) If Seller does not timely deliver to Purchaser a Title Reply Notice in which
Seller commits to discharge and remove of record all of the Unacceptable Title
Matters, then, on or before the later of: (x) the last day of Due Diligence
Period, or (y) the fifth(5th) day after Purchaser’s delivery to Seller of the
Title Objection Notice, Purchaser shall elect either to:

 

(i) (x) permit this Agreement to terminate automatically in accordance with the
provisions of Article 10 or (y) if the Due Diligence Period has expired with no
termination having been effected, terminate this Agreement by a Notice to
Seller, in which event Seller shall immediately return to Purchaser the Deposit
(or cause the Escrow Agent to return the Deposit) and at that time neither party
shall have any further obligation to the other pursuant to this Agreement; or

 

(ii) accept title to the Property subject to Seller’s obligation to discharge
and remove of record the Unacceptable Title Matters which Seller agreed to
discharge and remove of record in the Title Reply Notice.

 

(g) Notwithstanding the foregoing, in the event the Title Company fails to
identify or disclose one or more title exceptions and/or encumbrances, but
excluding any such matters disclosed by Seller to Purchaser in writing at least
five (5) days prior to the end of the Due Diligence Period (each an “Omitted
Title Exception”) in Purchaser’s initial title insurance commitment (including
any update thereto received by Purchaser during the Due Diligence Period), and
subsequently identifies or discloses such Omitted Title Exception in a title
continuation or update performed after the end of the Due Diligence Period and
delivered to Purchaser prior to or on the Closing Date, and in the further event
that Purchaser deems any one more of such Omitted Title Exceptions to be
material (materiality being determined in the reasonable discretion of
Purchaser), then Purchaser, within five (5) Business Days after receiving notice
of such Omitted Title Exception shall notify Seller in writing of its objection
to the Omitted Title Exception. If an Omitted Title Exception is brought to
Purchaser’s attention on the Closing Date or less then five (5) days prior to
the Closing Date, the five (5) day notice period shall still apply, but the
Closing Date shall automatically be deemed extended. Seller shall have five (5)
Business Days from receipt of Purchaser’s notice of an Omitted Title Exception
in which to notify Purchaser, in writing, of whether Seller shall elect to (i)
discharge and remove of record the Omitted Title Exception; or (ii) terminate
this Agreement.

 

(h) If Seller elects to terminate this Agreement pursuant to 4.01(g) above, then
Seller shall immediately return to Purchaser the Deposit (or cause the Escrow
Agent to return the Deposit) and at that time neither party shall have any
further obligation to the other pursuant to this Agreement.

 

(i) The parties acknowledge that the Note Related Encumbrances will not be
discharged or removed of record. The parties agree that there will be no credit
or adjustment of the Purchase Price on account of the existence of the Note
Related Encumbrance because the principal balance of the underlying Note will be
credited against the Purchase Price and the interest on the Note will be
apportioned in accordance with Section 3.03(a).

 

16



--------------------------------------------------------------------------------

(j) Notwithstanding anything contained herein to the contrary, Seller shall be
obligated to discharge and remove the following Unacceptable Title Matters: (i)
mechanics liens caused by Seller (or any agents of Seller but excluding any
tenant) and (ii) any other title defect caused by Seller after approval of the
Title Commitment which may be cured, removed and/or discharged solely by the
expenditure of monies in a liquidated amount not to exceed $100,000, in the
aggregate, (collectively, the “Impermissible Title Defects”). If Seller shall
fail to so discharge and remove any Impermissible Title Defects, then, in
addition to Purchaser’s other remedies set forth herein, Purchaser may elect to
terminate this Agreement in connection with such failure to remove discharge
and/or cure such Impermissible Title Defects, in which case, Seller shall
reimburse Purchaser for all of Purchaser’s reasonable documented out-of-pocket
expenses incurred in connection with preparing for the Closing, including its
due diligence investigations, up to a maximum amount of $100,000, and from and
after that time neither party shall have any further obligation to the other
pursuant to this Agreement. Such reimbursement obligation shall survive the
termination of this Agreement.

 

4.02 Condition of Property.

 

(a) EXCEPT FOR SELLER’S REPRESENTATIONS AND WARRANTIES EXPRESSLY PROVIDED IN
THIS AGREEMENT, PURCHASER REPRESENTS, WARRANTS AND ACKNOWLEDGES TO AND AGREES
WITH SELLER THAT PURCHASER IS PURCHASING THE PROPERTY IN ITS “AS-IS” CONDITION
“WITH ALL FAULTS” AND SPECIFICALLY AND EXPRESSLY WITHOUT ANY WARRANTIES,
REPRESENTATIONS OR GUARANTIES, EITHER EXPRESS OR IMPLIED, OF ANY KIND, NATURE OR
TYPE WHATSOEVER FROM OR ON BEHALF OF SELLER. Except as stated or referred to in
this Agreement and except with respect to Seller’s representations and
warranties contained herein, Purchaser acknowledges that Purchaser has not
relied upon, and is not relying upon, any information, document, sales brochures
or other literature, maps or sketches, projection, proforma, statement,
representation, guarantee or warranty (whether express or implied, or oral or
written, or material or immaterial) that may have been given by or made by or on
behalf of Seller.

 

(b) PURCHASER ACKNOWLEDGES TO AND AGREES WITH SELLER THAT, EXCEPT FOR SELLER’S
REPRESENTATIONS AND WARRANTIES EXPRESSLY PROVIDED IN THIS AGREEMENT, SELLER (AND
ITS AFFILIATES, EMPLOYEES AND AGENTS) HAS NOT AND DOES NOT MAKE ANY WARRANTIES
OR REPRESENTATIONS, EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW,
INCLUDING, BUT IN NO WAY LIMITED TO (A) ANY WARRANTY OF CONDITION,
MERCHANTABILITY, HABITABILITY OR FITNESS FOR A PARTICULAR USE OF THE PROPERTY,
(B) ANY REPRESENTATIONS OR WARRANTIES RELATING TO (i) THE VALUE, PROFITABILITY
OR MARKETABILITY OF THE PROPERTY; (ii) the quality, nature, adequacy or physical
condition of the Property including, but not limited to, the structural
elements, foundation, roof, appurtenances, access, landscaping, parking
facilities or the electrical, mechanical, HVAC, plumbing, sewage or utility
systems, facilities or appliances at the Property, if any; (iii) the quality,
nature, adequacy or physical condition of soils, sub-surface

 

17



--------------------------------------------------------------------------------

support or ground water at the Property; (iv) the existence, quality, nature,
adequacy or physical condition of any utilities serving the Property, or access
thereto; (v) the development potential of the Property, its habitability,
merchantability or fitness, suitability or adequacy of the Property for any
particular purpose; (vi) the zoning classification, use or other legal status of
the Property; (vii) the Property’s or its operations’ compliance with any
applicable codes, laws, regulations, statutes, ordinances, covenants, setback
requirements, conditions or restrictions of any governmental or
quasi-governmental entity or of any other person or entity; (viii) the quality
of any labor or materials relating in any way to the Property; or (ix) the
condition of title to the Property or the nature, status and extent of any right
of way, lease, right of redemption, possession, lien, encumbrance, license,
reservations, covenant, condition, restriction or any other matter affecting
title to the Property.

 

(c) PURCHASER ACKNOWLEDGES TO AND AGREES WITH SELLER THAT, EXCEPT FOR SELLER’S
REPRESENTATIONS EXPRESSLY PROVIDED IN THIS AGREEMENT, SELLER (AND ITS
AFFILIATES, EMPLOYEES AND AGENTS) HAS NOT AND DOES NOT MAKE ANY REPRESENTATION
OR WARRANTY WITH REGARD TO THE PROPERTY’S COMPLIANCE WITH ANY ENVIRONMENTAL
PROTECTION, POLLUTION OR LAND USE LAWS, RULES, REGULATIONS, ORDERS OR
REQUIREMENTS INCLUDING BUT NOT LIMITED TO, THOSE PERTAINING TO THE HANDLING,
GENERATING, TREATING, STORING OR DISPOSING OF ANY HAZARDOUS WASTE, MATERIAL OR
SUBSTANCE. Without limiting the foregoing, except as expressly provided in this
Agreement, Seller does not make and has not made and specifically disclaims any
representation or warranty regarding the presence or absence of any Hazardous
Substances at, on, under or about the Property or the compliance or
noncompliance of the Property with Hazardous Substance Laws. The disclaimer set
forth herein shall not be affected or limited in any way by (i) any
investigation conducted by Seller or any contractor, agent or employee of Seller
or (ii) delivery by Seller to Purchaser of copies of any environmental study or
report prepared by any environmental testing firm on behalf or at the direction
of Seller, Purchaser or any other party. Seller has not conducted any
independent investigation or verification of the contents of any such study or
report, and Seller does not make any representation or warranty with respect to
the accuracy or completeness of the information contained therein. Purchaser
further acknowledges that, except as expressly provided in this Agreement,
neither Seller, nor any broker(s), nor any agent(s) or representative(s) of
Seller have provided any representation or warranty with respect to the
existence of asbestos or other Hazardous Substances on the Property.

 

(d) Subject to: (i) the terms, conditions and provisions of the Access
Agreement, (ii) the terms, conditions and provisions of this Agreement, and
(iii) the expiration of the Due Diligence Period, Purchaser acknowledges that
Purchaser will have been given an adequate opportunity to make such legal,
factual, and other inquiries and investigations, as Purchaser deems necessary,
desirable, or appropriate with respect to the Property. Such inquiries and
investigations of Purchaser shall be deemed to include, but shall not be limited
to, any leases, agreements, contracts or other instruments pertaining to the
Property delivered or made available by Seller, the physical components of all
portions of the Property, the existence of any wood destroying organisms on the
Property, such state of facts as an accurate survey and inspection would show,
the present and future zoning ordinances, resolutions and regulations of the
city, county and state where the Property is located and the value and
marketability of the

 

18



--------------------------------------------------------------------------------

Property. If Purchaser elects not to inspect the Property or to terminate this
Agreement within the Due Diligence Period, Purchaser acknowledges such election
will be made at Purchaser’s sole and absolute discretion, in reliance solely
upon the tests, analyses, inspections and investigations that Purchaser makes,
or had the right to make and opted not, or otherwise failed, to make, and not in
reliance upon any alleged representation made by or on behalf of Seller, not
otherwise expressly set forth in this Agreement.

 

(e) Seller does not make and has not made and specifically disclaims any
representation or warranty regarding the compliance or non-compliance of the
Property with the Americans With Disabilities Act, or any other statute, law,
ordinance, code, rule, regulation, order or decree regulating, relating to or
imposing liability or standards of conduct concerning access and accommodation
for disabled persons.

 

(f) Nothing in this Section 4.02 shall (i) limit or alter the absolute right of
Purchaser to terminate this Agreement for any or no reason during the Due
Diligence Period or (ii) otherwise be deemed to be an acceptance by Purchaser,
at any time prior to the expiration of the Due Diligence Period, of the
condition of the Property.

 

4.03 Certificates of Occupancy; Other Permits. Purchaser shall be responsible
for obtaining any certificates of occupancy or other permits required, if any,
as a result of the transfer of the Property from Seller to Purchaser.

 

ARTICLE 5. — NO TERMINATION; MAINTENANCE OF PROPERTY; OPERATING COVENANTS

 

5.01 No Termination. Except as otherwise expressly provided herein to the
contrary, the parties agree that after the Due Diligence Period this Agreement
shall not be terminable by either Seller or Purchaser except as a result of a
party’s breach or default hereunder and in accordance with Article 8 or Section
10.02.

 

5.02 Maintenance of Property. During the Executory Period, to the extent that
Seller is responsible for maintaining the Property, Seller agrees to continue to
maintain the Property (or cause Tenant to continue to maintain the Property) in
substantially the same manner as it is currently being maintained by Seller and
in a manner that will not violate, in any material respect, any Lease,
applicable law or any applicable Permitted Encumbrance. To the extent that
Tenant is responsible for maintaining the Property, Seller shall monitor same
and shall enforce the applicable provisions of Tenant’s Lease in the same manner
as before the execution of this Agreement, subject, however, in each case to
damage by casualty and condemnation as addressed in Sections 6.01 and 6.02
hereof and subject to the limits on Seller’s enforcement rights provided in this
Agreement.

 

5.03 Service Contracts. At least three (3) Business Days before Closing, Seller
shall send a termination notice to the supplier or contractor under any Service
Contracts which are not Purchaser Service Contracts.

 

19



--------------------------------------------------------------------------------

ARTICLE 6. — CASUALTY AND CONDEMNATION

 

6.01 Casualty. The risk of loss or damage to the Property by fire or otherwise,
beyond ordinary wear and tear, shall be upon Seller before Closing, provided,
however, that, any such loss or damage shall be adjusted as follows:

 

(a) Seller shall notify Purchaser as to any loss or damage to the Property which
occurs during the Executory Period. Purchaser shall have the right to inspect
such loss or damage and to have its agents, contractors and employees inspect
such loss or damage. If, in Seller’s commercially reasonable determination, the
loss or damage: (i) renders thirty percent (30%) of the usable square footage of
the Property (by individual building or in the aggregate) untenantable, (ii)
will cost more than $10,000,000 to repair, restore or rebuild, or (iii) gives
Tenant a right (unless such right is waived prior to Closing), pursuant to
either or both of the Leases, to terminate either or both of the Leases as a
result of such loss or damage, then Purchaser shall have the right, upon written
notice to Seller delivered within fifteen (15) Business Days after Seller
notifies Purchaser of any loss or damage, to terminate this Agreement, in which
event, the Deposit shall be returned to Purchaser, and thereafter neither party
shall have any obligation to the other hereunder except as expressly provided in
this Agreement. Seller’s obligation to return the Deposit to Purchaser shall
survive termination of this Agreement.

 

(b) In the event that the Property has suffered loss or damage and this
Agreement is not terminated by Purchaser, then to the same extent that Seller
has the right to do so under the applicable Lease, Purchaser shall have a right
to participate in the settlement of any insurance proceeds relating thereto. At
Closing (which shall not be delayed as a result of the loss or damage),
Purchaser shall proceed to Closing and accept the Property in its then as-is
condition and shall acquire, with the acquisition of the Property, Seller’s
rights, if any, as set forth in the applicable Leases, to insurance proceeds
covering said loss or damage and any insurance proceeds for said loss or damage
already received by Seller with respect to such loss or damage to the extent not
used by Seller towards the cost of settling the insurance claims (with the
reasonable consent and cooperation of Purchaser) or securing or restoring the
affected Property and Purchaser shall receive a credit on account of the
Purchase Price in the amount of any deductible for such insurance policy.

 

6.02 Condemnation.

 

(a) In the event that a permanent or temporary condemnation, eminent domain or
other taking proceeding (“Taking”) (including, but not limited to, a good faith
offer to purchase in lieu of condemnation) shall be commenced prior to the
Closing, which Taking, in the mutual commercially reasonable determination of
Purchaser and Seller:

 

(i) affects thirty percent (30%) or more of the useable square footage of either
or both of the buildings (individually or in the aggregate) on the Property;

 

(ii) may result in a diminution in the value of the Property of $10,000,000 or
more (Seller agrees to provide Purchaser with access to the Property in order to
make a determination of the diminution in value); or

 

20



--------------------------------------------------------------------------------

(iii) gives rise to (x) a right of the Tenant (which right is not waived prior
to Closing) to terminate either or both of the Leases or (y) a right of Lender
(which right is not waived prior to Closing) to accelerate the Existing Loan as
a result of such condemnation, then Purchaser shall have the right, within
fifteen (15) Business Days after receipt of Seller’s notice of the Taking, to
terminate this Agreement, in which event, Seller shall immediately return
Purchaser’s Deposit money (or cause the Escrow Agent to return the Deposit) and
at that time neither party shall have any further obligation to the other
pursuant to this Agreement. This provision shall survive the termination of this
Agreement.

 

(b) In the event that the Property is the subject of a condemnation proceeding
and this Agreement is not terminated by Purchaser, then to the same extent that
Seller has the right to do so under the applicable Lease, Purchaser shall have a
right to participate in any such proceeding. At Closing (which shall not be
delayed as a result of the commencement, prosecution or conclusion of such
proceeding), Purchaser shall proceed to Closing and accept the Property in its
then as-is condition and shall acquire, with the acquisition of the Property,
Seller’s rights, if any, as set forth in the applicable Leases, to the entire
condemnation award paid or payable in connection with such proceeding.

 

(c) Nothing in subsection 6.02(a) shall be construed or interpreted to limit or
relieve Seller of its obligations under the DRE or the Declaration to make
certain dedications or conveyances of land for the purposes of, and pursuant to
the terms of, the DRE and the Declaration. Any conveyance or dedication by
Seller pursuant to the DRE or the Declaration shall not be deemed a Taking;
provided, however, that Seller consults with Purchaser prior to making any such
conveyance or dedication.

 

ARTICLE 7. — REPRESENTATIONS AND WARRANTIES; CERTAIN OBLIGATIONS OF SELLER

 

7.01 Warranties and Representations of Seller. Seller represents and warrants
that, as of the Effective Date:

 

(i) Seller is a limited liability company and is duly organized, validly
existing and in good standing under the laws of the State of Delaware. Seller is
duly qualified and in good standing to do business as a foreign entity in the
State of New Jersey. The execution, delivery and performance by Seller of the
terms of this Agreement have been duly authorized by all necessary member action
and do not conflict with the operating agreement of Seller or any agreement to
which Seller is bound or is a party or require the consent of any party.

 

(ii) Seller has full power and authority to execute, deliver and carry out its
obligations under this Agreement and all documents to be executed in connection
herewith and has taken all necessary action to authorize the execution, delivery
and performance of this Agreement and all documents to be executed in connection
herewith. All persons executing this Agreement on behalf of Seller have been
duly authorized to do so.

 

(iii) This Agreement is the legal, valid and binding obligation of Seller,
enforceable against Seller in accordance with its terms, subject only to
bankruptcy and creditor’s rights laws, matters affecting creditors of Seller
generally and general equitable principles (whether asserted in an action at law
or equity).

 

21



--------------------------------------------------------------------------------

(iv) No suit, action, arbitration or legal administrative or other proceeding is
pending or threatened against Seller that may affect in a material adverse way
the Property or Seller’s ability to comply with its obligations hereunder.

 

(v) The execution, delivery and performance of this Agreement by Seller in
accordance with the terms of this Agreement, will not violate, conflict with or
result in a breach of any agreement or any law, regulation, contract, agreement,
commitment, order, judgment or decree to which Seller is a party or by which it
is or may be bound.

 

(vi) Seller is not a “foreign person” as defined in the IRC, nor is Seller (a) a
person or entity described by Section 1 of Executive Order 13224 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit or Support Terrorism 66 Federal Register 49,079 September 24, 2001, or
(b) knowingly engages in any dealings or transactions or is otherwise associated
with any such persons or entities.

 

(vii) Schedule 2 includes a true, correct and complete list of all Leases and
Occupancy Agreements relating to the Property, including all amendments,
modifications and supplements thereto, in effect as of the date of the Effective
Date that have been entered into by Seller. At Closing, the Leases listed on
Schedule 2 shall be deemed amended to include any Permitted Lease Changes that
Seller has entered into and delivered copies thereof to Purchaser prior to
Closing (or if entered into ten (10) or fewer days before Closing, at Closing).
There are no security deposits held by Seller or any Affiliate of Seller under
the Leases or Occupancy Agreements. Seller has delivered to Purchaser on or
before the Effective Date true, correct and complete copies of all the Leases
and Occupancy Agreements (including all amendments, modifications and
supplements thereto) listed on Schedule 2. Seller has not assigned its rights
under any of the Leases or Occupancy Agreements except as set forth in the Loan
Documents.

 

(viii) Except to the extent made available to Purchaser during the Due Diligence
Period, Seller has not received any written notice of any currently existing
default or breach on the part of the landlord under any Lease, nor, to the best
of Seller’s knowledge, does there currently exist any material default or breach
on the part of the landlord under any Lease. Except as set forth in any of the
schedules attached to this Agreement or in the Rent Roll, all of the landlord’s
obligations to construct tenant improvements or reimburse the tenants for tenant
improvements under the Leases have been paid and performed in full and all
concessions (other than any unexpired rent abatement set forth in the Leases)
from the landlord under the Leases have been paid and performed in full by the
Closing Date.

 

(ix) Schedule 6 is a true and complete list of the rent roll for the Property as
of the Effective Date, which rent roll reflects the base rent amounts, any rent
arrearages, the term of any Leases or Occupancy Agreements and any unexercised
options to extend the term of any Leases or Occupancy Agreements. An updated
rent roll, reflecting the facts then existing, shall be delivered at Closing and
certified as true and complete at such time.

 

22



--------------------------------------------------------------------------------

(x) Except as contemplated by (i) this Agreement, or (ii) any document
(including, without limitation, any Permitted Encumbrance, Master Lease 103,
Master Lease 104, the Leases and the closing deliveries) expressly identified
herein by reference to such document or a group of related documents (such as,
without limitation, Permitted Encumbrances) or listed on any exhibit hereto,
Seller has not granted to any person, firm, corporation or other entity any
right or option to acquire Seller’s interest in the Property or any portion
thereof, except to the extent such right has expired or been waived.

 

(xi) To Seller’s knowledge, Seller has received no written notice that it is in
default under any of the Leases in a case where such default remains uncured nor
has Seller received any notice of any legal action or proceeding instituted by
any Tenant against Seller.

 

(xii) To Seller’s knowledge, all installments of interest and all other sums
required to be paid under the terms of the Loan Documents have been paid and the
principal amount secured thereby is $40,000,000. Except as set forth on Schedule
7 hereto, Seller has not received any written notice alleging such a default
which has not been cured. Seller has heretofore delivered to Purchaser a true
and complete copy of each of the Loan Documents.

 

(xiii) To Seller’s knowledge, Seller has received no written notice of any
violation of any law, municipal or other governmental ordinance, code, decree,
rule, regulation or requirement against or affecting the Property.

 

(xiv) No work has been performed (or is in progress) on behalf of Seller, and no
materials have been furnished to Seller, which may give rise to any mechanic’s,
materialmen’s or other liens against the Property or any portion thereof, except
where Seller has paid or will pay such persons, in full, for all materials
supplied or work/services furnished to or at the Property.

 

(xv) There are no service contracts between Seller and any third party with
respect to the Property, except for the Service Contracts set forth on Schedule
5 hereof.

 

(xvi) Schedule 8 is a true, correct and complete list of all Brokerage
Agreements that are in effect as of the Effective Date. All currently due and
owing brokerage commissions under the Brokerage Agreements have been paid. The
Brokerage Agreements will remain in effect after the Closing Date and Purchaser
will be required to pay amounts due thereunder for renewals, extensions and
other post-closing events in accordance with their terms, including, without
limitation, approximately $355,000 which will become due and payable to Broker.
Such amounts shall become due and payable to Broker after the Effective Date,
and no credits or adjustments to the Purchase Price shall be given to Purchase
with respect to such amounts.

 

(xvii) Except as set forth on the current tax bills, Seller has not received
written notice of any special governmental assessments or charges which have
been levied against the Property, nor does Seller know of any pending or
threatened special assessments affecting the Property.

 

23



--------------------------------------------------------------------------------

(xviii) There are no employees of Seller at the Property or otherwise, who, by
reason of any Federal, State, County, municipal or other law, ordinance, order,
requirement or regulation, or by reason of any union or other employment
contract, written or otherwise, or any other reason whatsoever, would become
employees of Purchaser as a result of the transactions contemplated by this
Agreement. By the execution of this Agreement, Purchaser is neither expressly
nor implicitly assuming any liability, obligation, cost or expense whatsoever
with respect to any employment contract, employee benefit plan or arrangement,
employment policy or practice, collective bargaining agreement, union contract,
employment related claims whether based on statute, common law, tort or
otherwise or any other liability relating in any way to employees.

 

(xix) Seller has not knowingly and or deliberately omitted any material
documents or information in the Property Information and/or rent roll delivered
by Seller or otherwise made available to Purchaser.

 

(b) The warranties and representations contained in this Section 7.01 all
constitute factual matters regarding the Property and/or due diligence matters.
Until the end of the Due Diligence Period, Purchaser shall have the right to
terminate this Agreement pursuant to Section 10.01 hereof for any or no reason,
including, without limitation, as a result of any change or misstatement in any
of these warranties and representations. In no event shall Seller be responsible
for any new knowledge acquired by it or Purchaser regarding these warranties or
representations or for any notices received, conditions discovered or events
occurring that require any change in the warranties and representations in order
to make them fully and completely true and correct so that they accurately
reflect the actual facts and conditions; provided, however, if either party
acquires new knowledge (other than from the other party), receives a notice,
discovers a condition or becomes aware of an event, then such party shall
promptly notify the other party and, if such new knowledge materially adversely
affects the Property, then Purchaser shall have the right, within five (5) days
after acquiring Knowledge thereof, to terminate this Agreement by written notice
to Seller, in which event the Deposit shall be refunded to Purchaser and neither
party shall have any further liabilities or obligations hereunder except as
expressly provided in this Agreement, provided, however, if the materially
adverse new knowledge shall constitute a condition that Seller is capable of
curing before Closing and Seller notifies Purchaser in writing that it intends
to do so, then Purchaser shall not have the right to terminate this Agreement if
the condition is cured by Closing, and, if such condition is not cured by
Closing (or Seller sooner notifies Purchaser that such cure cannot be effected),
then Purchaser shall have the right to terminate this Agreement as set forth
above at any time before Closing. If the condition is not cured and Purchaser
does not elect to terminate this Agreement, then Purchaser shall be conclusively
deemed to have been satisfied with the condition and the representation and
warranty shall be set forth accurately at Closing, including the uncured
condition relating thereto. Subject to Purchaser’s termination right set forth
herein, each warranty and representation contained in this Section 7.01 shall
automatically be deemed amended to fully and accurately state the actual state
of facts and conditions then known or existing so that no fact or condition
first discovered or notice received or events occurring after the Effective Date
can or will constitute a breach by Seller of any of the warranties or
representations contained in this Section 7.01, provided, however, that a
material and adverse false statement in any of the warranties or representations
contained in this Section 7.01 as of the Effective Date, where Purchaser, during
the Due Diligence Period, does not acquire Knowledge

 

24



--------------------------------------------------------------------------------

thereof or is not notified by Seller, in writing, of the necessary correction,
shall be a breach of such warranty or representation and, (x) if discovered by
Purchaser prior to Closing, shall give Purchaser the rights set forth in Section
8.02 hereof and (y) if discovered by Purchaser after the Closing, shall give
Purchaser the rights set forth in Section 7.02 below.

 

7.02 Survival. The representations and warranties of Seller set forth in Section
7.01 hereof, as updated by the certificate of Seller to be delivered to
Purchaser at Closing in accordance with Section 3.04(e) hereof, shall survive
Closing for a period of nine (9) months. No claim for a breach of any
representation or warranty of Seller shall be actionable or payable (a) if the
breach in question results from or is based on a condition, state of facts or
other matter which was known to Purchaser prior to Closing, or (b) unless the
valid claim for any single claimed breach equals Fifty Thousand and 00/100
Dollars ($50,000.00) or more, and the valid claims of all such breaches
collectively aggregate more than One Hundred Thousand and 00/100 Dollars
($100,000.00) (in which event the full amount of such claims shall be
actionable), and (c) unless written notice containing a description of the
specific nature of such breach shall have been given by Purchaser to Seller
prior to the expiration of said nine (9) month period and an action shall have
been commenced by Purchaser against Seller within one (1) year of Closing. In
addition, notwithstanding anything to the contrary herein, in no event shall
Seller’s aggregate liability for the breach of any of its representations or
warranties hereunder exceed One Million and 00/100 Dollars ($1,000,000.00).

 

7.03 Warranties and Representations of Purchaser. Purchaser warrants and
represents that as of the Effective Date:

 

(a) Purchaser is a limited partnership duly organized, validly existing and in
good standing under the laws of the State of Delaware and authorized to do
business in New Jersey as of the Effective Date and shall be on the Closing
Date. The execution, delivery, and performance by Purchaser of the terms of this
Agreement have been duly authorized by all necessary limited partnership action
and do not conflict with the limited partnership agreement of Purchaser or any
agreement to which Purchaser is bound or is a party or, except as otherwise
provided in this Agreement, which requires the consent of any party.

 

(b) Purchaser has full power and authority to execute, deliver, and carry out
its obligations under this Agreement and all documents to be executed in
connection herewith and has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and all documents to be
executed in connection herewith. All persons executing this Agreement on behalf
of Purchaser have been duly authorized to do so.

 

(c) This Agreement is the legal, valid and binding obligation of Purchaser,
enforceable against Purchaser in accordance with its terms, subject only to
bankruptcy and creditor’s rights laws, matters affecting creditors of Purchaser
generally and general equitable principles (whether asserted in an action at law
or equity.)

 

(d) No suit, action, arbitration or legal administrative or other proceeding is
pending or threatened that may affect Purchaser’s ability to comply with its
obligations hereunder.

 

25



--------------------------------------------------------------------------------

(e) The execution, delivery, and performance of this Agreement by Purchaser in
accordance with the terms of this Agreement will not violate, conflict with or
result in a breach of any agreement or any law, regulation, contract, agreement,
commitment, order, judgment or decree to which Purchaser is a party or by which
it is or may be bound.

 

(f) Purchaser has, or will have on the Closing Date, adequate funds available to
complete the transactions contemplated by this Agreement.

 

(g) Purchaser has not (i) made a general assignment for the benefit of
creditors, (ii) filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by Purchaser’s creditors which has not been
dismissed, (iii) suffered the appointment of a receiver to take possession of
all or substantially all of Purchaser’s assets, which has not been dismissed,
(iv) suffered the attachment, or other judicial seizure of all, or substantially
all, of Purchaser’s assets, which has not been removed, (v) admitted in writing
its inability to pay its debts as they come due, or (vi) made an offer of
settlement, extension or compromise to its creditors generally.

 

(h) After the Closing, Purchaser will pay all commissions that become due and
payable pursuant to the terms of the Brokerage Agreements.

 

7.04 Survival. The representations and warranties made by Purchaser in Section
7.03 of this Agreement shall survive the Closing for a period of nine (9)
months.

 

ARTICLE 8. — DEFAULT

 

8.01 Default by Purchaser. The parties agree that if Purchaser breaches or
defaults in the performance of the terms of this Agreement before the Closing
and such material breach or default continues for ten (10) Business Days after
written notice from Seller to Purchaser specifying such breach or default
(except with respect to a TIME OF THE ESSENCE Closing Date, which may hereafter
be established by Seller in accordance with applicable law, for which no notice
or opportunity to cure shall be provided), then Seller shall have as its
exclusive remedy the right to be paid the Deposit, as liquidated damages,
without the necessity of proving actual damages due to the difficulty of proving
actual damages resulting from the breach of this Agreement. The parties agree
that in the event that damages are awarded they are to be measured solely as set
forth herein and no other damages of any type whatsoever are to be awarded on
account of Purchaser’s breach, and Purchaser shall have no further liability to
Seller hereunder. The parties further agree that this liquidated damage clause
is included herein as a result of negotiation by the parties at the express
request of Purchaser and that Purchaser hereby waives any right to challenge the
enforceability of this clause or its reasonability, and Purchaser hereby waives
any and all rights it may have at law or equity to dispute Seller’s right to the
liquidated damages provided for herein other than on the basis that no material
default had occurred and thus Seller was not entitled to any damages whatsoever.
Seller shall have no other remedy for any default by Purchaser except as
otherwise provided in this Agreement.

 

8.02 Default by Seller.

 

(a) In the event that Seller defaults in its obligations under this Agreement
before the Closing and such default continues uncured for ten (10) Business Days
after written

 

26



--------------------------------------------------------------------------------

notice from Purchaser to Seller specifying such default (except with respect to
such matters as may not practicably be cured within ten (10) Business Days, in
which case Seller shall be given a reasonable period of time within which to
cure such defaults), Purchaser shall, as its sole and exclusive remedies, (i) at
any time before the Closing occurs, Purchaser may elect to terminate this
Agreement, without entitlement to any monetary damages, in which case the
Deposit will be paid to Purchaser and thereafter neither party shall have any
further obligations or liabilities to the other hereunder, except as expressly
provided herein, or (ii) only in the case where Seller materially, willfully and
in bad faith refuses to convey the Property to Purchaser, despite being required
to do so pursuant to the terms of this Agreement, Purchaser shall have a right
to seek specific performance of the terms of this Agreement. The parties agree
that Purchaser’s remedies are to be limited strictly as set forth herein, and,
except as provided in this Agreement, no other remedies or damages of any type
whatsoever are to be awarded on account of Seller’s breach and Seller shall have
no further liability to Purchaser hereunder.

 

(b) Supplementing the provisions of Section 8.02(a) above, in the event that
Purchaser first discovers after the Closing Date that Seller has made a
misrepresentation in Section 7.01 of this Agreement, Purchaser shall have a
right to bring an action for any loss, costs or damages related thereto pursuant
to and in accordance with the provisions of Section 7.02 hereof and Seller’s
liability for any such misrepresentation shall be limited as provided in such
Section 7.02.

 

(c) Purchaser acknowledges that only a portion of the Adjacent Office Park is
currently developed and that certain easements, grants and other rights (“New
Easement”) may be required by or of Seller in order to develop the remainder of
the Adjacent Office Park. If Seller intends to grant such a New Easement which
affects the Property that Seller reasonably believes is reasonably necessary for
the development of other portions of the Adjacent Office Park, then Seller shall
so inform Purchaser in writing. During the Due Diligence Period, Purchaser
agrees not to unreasonably withhold its consent to any such New Easement,
provided that the grant of such New Easement will not have a material, adverse
impact upon the value, ingress/egress, or use of the Property and provided
further that the New Easement will not constitute a default under the Lease, the
REA, the Declaration or the Loan Documents, or that Seller has obtained the
consent of Tenant or Lender, as the case may be, to same. Seller is hereby
granted permission to seek such consent from Tenant or Lender. After the Due
Diligence Period, Purchaser shall have the right to withhold its consent in its
sole and absolute discretion exercised in good faith, provided, however, that if
the grant of such New Easement will not have a material, adverse impact upon the
value, ingress/egress, marketability of title or use of the Property and
provided further that the grant of same will not constitute an Event of Default
under the Lease, the REA, the Declaration or the Loan Documents (or, if it
otherwise would, that Seller has obtained the consent of Tenant or Lender, as
the case may be so that it is permitted without an Event of Default occurring),
Purchaser shall act reasonably and in good faith in granting or withholding its
consent. Notwithstanding anything to the contrary contained herein, the parties
agree that the closing of the driveway from the Property to the Access Road
located approximately across from the proposed located of the Route 24 Access
will not have a material, adverse impact on the value, ingress/egress or use of
the Property.

 

8.03 Default of Representation or Warranty Prior to Closing. If any
representation or warranty of any party is first discovered before Closing, and,
in the case of Seller’

 

27



--------------------------------------------------------------------------------

representations, after the Due Diligence Period, to have been materially and
adversely false when made, the non-defaulting party shall have all rights set
forth in either Section 8.01 or Section 8.02 hereof, as the case may be, and, if
such non-defaulting party proceeds to Closing with knowledge of such default,
such non-defaulting party shall be conclusively deemed to have waived such
default, in which event the non-defaulting party shall have no rights or
remedies under any portion of this Article 8 regarding such default. Purchaser
acknowledges that for representations and warranties of Seller first discovered
during the Due Diligence Period to have been materially and adversely false when
made, Purchaser’s sole and exclusive remedy is to terminate this Agreement in
accordance with its right of termination during the Due Diligence Period and
that neither Section 8.02 or this Section 8.03 shall apply thereto.

 

ARTICLE 9.— LOAN ASSUMPTION DOCUMENTS

 

9.01 Assumption of Loan Documents. Seller shall lead and coordinate the efforts
to obtain the approval and consent of the Lender to the transfer of the Property
and the assumption by Purchaser and/or related entities of certain obligations
under the Loan Documents. Purchaser agrees to use all reasonable efforts to
assume such obligations under the Loan Documents (the “Loan Assumption”) and to
comply with Lender’s organizational requirements and other requirements set
forth in the Loan Documents and which are otherwise reasonable for loans of this
type (Lender’s consent, together with Lender’s organization requirements and
other requirements set forth in the Loan Documents, is referred to as “Lender’s
Consent”) and to work diligently to comply with all requirements of Lender
relating to such consent and assumption and to provide all information, filings
and other documents reasonably requested by Seller or Lender in connection with
the efforts of Seller and Purchaser to obtain such consent and assumption.
Purchaser acknowledges and agrees that, within five (5) days of (x) the
Effective Date with respect to the loan assumption application materials
previously delivered to Purchaser or (y) its receipt of a request from either
Lender or Seller for other information, documentation or other materials
relating to Seller’s request for Lender’s consent to the transactions
contemplated by this Agreement, Purchaser shall fully, truthfully and accurately
provide the requested information, documentation and other materials. The
parties shall coordinate with each other and shall each act reasonably and in
good faith to arrange for the consent to the transfer of the Property, the
assumption by Purchaser and/or related entities of certain obligations under the
Loan Documents and the release of Seller therefrom.

 

ARTICLE 10.— DUE DILIGENCE; APPROVALS RELATING TO THE EXISTING LOAN

 

10.01 Permitted Activities; Due Diligence Period.

 

(a) Purchaser shall have access to information and documentation relating to the
Property pursuant to, in accordance with and as set forth in that certain Access
and Due Diligence Agreement dated as of March 25, 2004, by and between Seller
and Purchaser (the “Access Agreement”).

 

(b) Supplementing the terms of the Access Agreement, during the Due Diligence
Period, Seller shall make all books, records, documents, tax returns, financial
statements, Service Contracts, agreements, land use approvals, certificates of
occupancy,

 

28



--------------------------------------------------------------------------------

structural reports, construction plans and specifications, engineering drawings,
architectural drawings, Leases (including Tenant correspondence and default
notices), Occupancy Agreements, Loan Documents, warranties or guarantees
currently in effect and any and all other relevant documents, files or papers
relating to the ownership, management, environmental condition, use, repair,
maintenance, history and operation of the Property in the possession, custody or
control of Seller or Linque Management (collectively, “Documents”) available to
Purchaser and shall permit Purchaser’s accountants and attorneys to examine and
audit same, at Purchaser’s sole cost and expense. Seller shall cooperate
reasonably with Purchaser’s members, officers, directors, Affiliates, agents,
employees, independent contractors, accountant, attorneys, consultants or
designees (collectively, “Consultants”) and shall permit the Consultants to make
photocopies of any Documents and shall respond promptly, candidly and in a
reasonable manner to inquiries relating to the Documents made by Purchaser or
Consultants. Seller’s obligations hereunder may be satisfied by Seller providing
Purchaser or its Consultants with access to and an adequate opportunity to
review and photocopy the Documents at the Property, the offices of Linque
Management or such other location within northern New Jersey.

 

(c) Purchaser shall keep the Property at all times free and clear of any and all
liens under the New Jersey Construction Lien Law and shall not permit any
Notices of Unpaid Balance (as defined in the State of New Jersey Construction
Lien Law) to be filed against the Property and if any are filed in connection
with the activities Purchaser shall cause same to be discharged or bonded over
within ten (10) days after receiving notice of same.

 

(d) This Agreement shall automatically terminate at the end of the Due Diligence
Period (the “Due Diligence Termination”), unless Purchaser sends a notice to
Seller of its decision to waive this automatic Due Diligence Termination and to
proceed to Closing (the “Due Diligence Termination Cancellation Notice”). The
decision to send or not to send a Due Diligence Termination Cancellation Notice
shall be made solely by Purchaser without consultation with Seller and may be
made by Purchaser for any reason or no reason, in Purchaser’s sole and absolute
discretion. Notwithstanding the notice provisions of this Agreement, the Due
Diligence Termination Cancellation Notice may be delivered, via facsimile, up to
and including at 5:00 p.m. eastern time on the last day of the Due Diligence
Period, provided that such facsimile notice is followed, on the same day, by a
notice delivered to Seller in accordance with Section 13.03 hereof. If Purchaser
fails to deliver or elects not to deliver a timely Due Diligence Termination
Cancellation Notice to Seller, then this Agreement shall automatically terminate
at the expiration of the Due Diligence Period without any further notice or
action required of Purchaser. Upon the automatic termination, Seller shall
immediately return to Purchaser the Deposit (or cause the Escrow Agent to return
the Deposit) and at that time neither party shall have any further obligation to
the other pursuant to this Agreement. Seller’s obligations under this subsection
shall survive termination of the Agreement. If Purchaser delivers a timely Due
Diligence Termination Cancellation Notice to Seller, then Purchaser shall be
conclusively deemed to have elected to proceed to the Closing of the
transactions contemplated by this Agreement and waived any right to effect a Due
Diligence Termination, subject to the terms of this Agreement.

 

10.02 Approvals Relating to the Existing Loan. Seller and Purchaser acknowledge
that: (i) the transfer of the Property in accordance with the terms of the Loan
Documents, and (ii) with Lender’s Consent, the assumption by Purchaser and/or
its related parties of certain obligations of

 

29



--------------------------------------------------------------------------------

Seller under the Loan Documents and the release of Seller from any obligations
under the Loan Documents are conditions precedent to each party’s obligation to
close hereunder. If, for any reason, Lender’s Consent to the transactions
contemplated by this Agreement either is (x) affirmatively denied at any time
during the Executory Period or (y) not obtained on or before June 15, 2004
(which date may be adjourned, on a single occasion for a period not to exceed
thirty (30) days, by either party in the event that on June 15, 2004, (i) Lender
has not indicated that it is unwilling to grant Lender’s Consent or that its
granting of Lender’s Consent will be conditioned upon its receipt of any
significant consideration (other than the Assumption Fees), (ii) the electing
party does not know of any reason why the Lender’s Consent will not be granted
and (iii) the electing party has a good faith belief that Lender’s Consent will
be granted within thirty (30) days of June 15, 2004; such date, as the same may
be so adjourned, the “Outside Lender Approval Date”), then in either such case,
either party shall have the right, upon written notice to the other, to
terminate this Agreement, following which Seller shall immediately return to
Purchaser the Deposit (or cause the Escrow Agent to return the Deposit), and
from and after that time neither party shall have any further obligation to the
other pursuant to this Agreement. This provision shall survive the termination
of this Agreement. Seller and Purchaser each covenant and agree that it shall
not (x) request or demand that Lender modify, amend or waive any of the
provisions of the Loan Documents nor (y) decline or refuse to agree to and/or
approve of the form of assumption documents on the grounds that such documents
fail to effect any modification, amendment or addition to the Loan Documents

 

ARTICLE 11. — ACTIVITIES RELATING TO THE PROPERTY

 

11.01 Lease Changes. During the Executory Period, Seller agrees not to (a)
execute any new lease(s) or occupancy agreements(s) for the Property without the
prior written consent of Purchaser (which consent shall not be unreasonably
withheld or delayed) or (b) amend, modify, terminate, or extend any Lease or
Occupancy Agreement (except for Permitted Lease Changes), or to voluntarily
accept the surrender of any demised premises or the early termination of any
Lease or Occupancy Agreement for the Property without the written consent of
Purchaser (which consent shall not be unreasonably withheld or delayed).

 

11.02 Lease Terminations; Defaults. Nothing herein shall in any way affect or
restrict the right of Seller to seek to enforce its rights under any Lease, but
the taking of any actions or the exercise of any remedies which could result in
the termination of the Lease shall require the written consent of Purchaser
which shall not be unreasonably withheld, delayed or conditioned; provided,
however, that such action is consistent with what a reasonable and prudent
property owner would do under the circumstances then existing. In addition, to
the extent Seller is required by this Agreement to enforce obligations of Tenant
under the Leases and Purchaser does not consent to fully permit Seller to do so,
including termination of the Lease (or taking steps to so terminate the Lease),
by failing to so consent, Purchaser shall be conclusively deemed to have waived
such requirements and shall be required to accept the Property with such default
under the Leases even if Purchaser could otherwise terminate as a result of such
default and with whatever condition the Property is in as a result of a Tenant’s
default since Purchaser did not consent to Seller fully enforcing all of its
rights and remedies under the Leases for such default.

 

11.03 Estoppel Certificates. Seller shall obtain Estoppel Certificates from
Tenant for each of the Leases in the form required by the Lease, each of which
shall be dated after the

 

30



--------------------------------------------------------------------------------

Effective Date, and Seller shall use its best efforts to obtain such Estoppel
Certificate prior to the end of the Due Diligence Period. While Seller shall
only be obligated to obtain the Estoppel Certificates in the form required by
the Leases, Seller agrees to submit to Tenant, and to use reasonable efforts
(without providing consideration to Tenant) to procure from Tenant prior to the
end of the Due Diligence Period, estoppel certificates for the Leases in the
form attached hereto as Exhibit N. In no event shall Seller have any obligation
to obtain an estoppel certificate on such form or to provide to Tenant any
consideration whatsoever to obtain such form or any part thereof. Any estoppel
certificate obtained that contains all of the information required by the
applicable Lease shall be deemed acceptable as an Estoppel Certificate
hereunder. Seller also agrees to submit to the appropriate parties, and to use
reasonable efforts (without providing consideration to such parties) to procure
from such parties prior to the end of the Due Diligence Period, estoppel
certificates for the DRE and the Sewer and Water Agreement in the forms attached
hereto as Exhibit O. If Purchaser determines that the forms of Estoppel
Certificates procured by Seller from the Tenant and/or the parties to the DRE
and the Sewer and Water Agreement during the Due Diligence Period are
unacceptable, then Purchaser may effect a Due Diligence Termination. If
Purchaser does not effect a Due Diligence Termination, then Purchaser shall be
deemed to have approved the form of each of such Estoppel Certificates delivered
to Purchaser during the Due Diligence Period. Prior to Closing, Seller shall
submit to Tenant (but not the parties to the DRE or the Water and Sewer
Agreement) a request for, a letter dated no more than twenty (20) days prior to
Closing, from Tenant confirming the continued accuracy of such tenant Estoppel
Certificates. Seller shall deliver the Estoppel Certificate confirmations to
Purchaser upon Seller’s receipt thereof. If such confirmations are not obtained
by Seller before the date upon which the Closing would otherwise occur, then the
Closing Date shall be extended until the fifth (5th) Business Day after the
Estoppel Certificate confirmations are obtained. Obtaining such Estoppel
Certificate confirmations from the Tenant only shall be a condition to
Purchaser’s obligation to close hereunder, as particularly provided below. If
Seller does not obtain such Estoppel Certificate confirmations ten (10) Business
Days after the scheduled Closing Date, then Purchaser, at its option, shall have
the right to either (a) waive the requirement that the Estoppel Certificates be
delivered at Closing and proceed to Closing without same, or (b) terminate this
Agreement, in which event Seller shall immediately return to Purchaser the
Deposit (or cause the Escrow Agent to return the Deposit) and at that time
neither party shall have any further obligation to the other pursuant to this
Agreement. In no event shall a failure to deliver the Estoppel Certificates or
the Estoppel Certificate confirmations be a default by Seller hereunder so long
as Seller has requested same from Tenant as required by this Section.
Notwithstanding anything to the contrary contained in this Section 11.03, in the
event that the Estoppel Certificates or Estoppel Certificate confirmations, or
either of them, delivered hereunder disclose any default by landlord under the
Leases:

 

(i) if same is disclosed by the Estoppel Certificate or otherwise by Seller to
Purchaser in writing and such Estoppel Certificate is delivered or such writing
is delivered during the Due Diligence Period and Purchaser elects to proceed
with this Agreement and not terminate this Agreement at the end of the Due
Diligence Period, then Purchaser shall be deemed to have agreed to accept such
Estoppel Certificate with such defaults disclosed thereon and to have waived its
right to terminate this Agreement as a result of such default; and

 

(ii) if same is not disclosed by the Estoppel Certificate or otherwise in
writing during the Due Diligence Period and, before Closing, Seller does not
deliver an Estoppel

 

31



--------------------------------------------------------------------------------

Certificate confirmation stating that there are defaults by landlord, then
Purchaser shall have the right, at its option, either to terminate this
Agreement, in which event the Deposit shall be returned to Purchaser and
thereafter neither party shall have any obligations or liability hereunder
except as expressly provided herein, or to proceed to Closing without any credit
against the Purchase Price.

 

11.04 Other Agreements. During the Executory Period, Seller shall not enter
into, amend, modify, or extend any management agreement, brokerage agreement,
service agreement (including the Service Contracts) or any other contract or
agreement which relates to the Property, or any portion thereof, without
Purchaser’s prior written consent (which consent shall not be unreasonably
withheld or delayed), except that Seller may extend any Service Contracts if
such Service Contracts, as extended, are terminable, without penalty, premium or
termination fee on no more than thirty (30) days notice and are otherwise on the
same terms as the existing agreements.

 

11.05 Compliance with Note and other Loan Documents. During the Executory
Period, Seller shall comply with all terms of the Note, the Note Related
Encumbrances and the Loan Documents and shall neither modify or supplement any
of the terms of the Note, the Note Related Encumbrances or the Loan Documents
nor request the Lender to waive any of the terms thereof without, in each
instance, Purchaser’s prior written approval, which may be withheld in
Purchaser’s sole and absolute discretion.

 

11.06 Insurance. Seller shall maintain the existing insurance policies
continuously in force through and including the Closing Date.

 

11.07 Pre-Closing Expenses. Seller has paid or will pay in full, prior to
Closing, all bills and invoices received for labor, goods, material and services
of any kind relating to the Property which relate to the period prior to
Closing.

 

ARTICLE 12.— ESCROW AGENT

 

12.01 Deposit in Escrow. The Deposit shall be held by the Escrow Agent, in
trust, and deposited, no later than two (2) Business Days after receiving an
original signed W-9 from both Purchaser and Seller, into an interest bearing
trust account on the terms hereinafter set forth. Any earnings thereon shall be
paid to the person entitled to the Deposit. The Escrow Agent shall not charge
either party for serving as same, but the parties shall be jointly and severally
responsible for all out-of-pocket expenses of Escrow Agent and for the other
matters provided in this Article 12.

 

12.02 Deliveries of the Deposit by Escrow Agent. Escrow Agent shall not make any
disbursements except (a) at Closing, when the Deposit shall be delivered to
Seller, (b) upon receipt by Escrow Agent of a timely termination notice during
the Due Diligence Period, with a certification by Purchaser that such notice has
been simultaneously served upon Seller, provided, however, if Escrow Agent is
unable to confirm that Seller has been served with such termination notice
within the Due Diligence Period, Escrow Agent shall not make such disbursement
until such time as it is able to confirm that Seller was timely served with such
termination notice, or (c) as instructed by written instructions signed by
either Seller or Purchaser directing Escrow

 

32



--------------------------------------------------------------------------------

Agent to disburse funds, which instructions shall be served by Escrow Agent upon
the other party promptly after Escrow Agent receives same. In such case Escrow
Agent shall disburse the funds as requested by such written instructions if no
written objection to such disbursement is delivered to Escrow Agent within ten
(10) Business Days after the party receiving such disbursement instructions from
Escrow Agent receives or refuses such disbursement instructions. If the funds
are to be disbursed other than at Closing or upon the confirmed timely delivery
of a termination notice during the Due Diligence Period by Purchaser to Seller
(with a copy to Escrow Agent as set forth above), then Purchaser and Seller may
deliver joint instructions to Escrow Agent or may deliver separate instructions
directing identical actions by the Escrow Agent, in which case Escrow Agent
shall immediately disburse the funds as set forth in the joint or identical
requests. In the event both parties have not signed the instructions or separate
instructions are not identical, Escrow Agent shall not follow any disbursement
instructions so given without giving notice to the other party, waiting for the
waiting period as set forth above, and either continuing to hold the Deposit or,
if Escrow Agent is or becomes aware of a dispute between the parties and if
Escrow Agent in its sole discretion elects to do so, terminating its duties
hereunder by proceeding in accordance with Section 12.05 hereof.

 

12.03 Disputes. In the event of a dispute that results in litigation between
Seller and Purchaser, Escrow Agent shall have the right to deliver the monies
held in the escrow to the Clerk of the Court in which such litigation is
pending, or in the event of a dispute not then resulting in litigation, Escrow
Agent shall have the right to take such affirmative steps as Escrow Agent may,
at Escrow Agent’s option, elect in order to terminate Escrow Agent’s duties,
including, but not limited to, depositing the monies held in the escrow in any
court which Escrow Agent shall select in New Jersey, and in any action for
interpleader, the costs thereof shall be borne by whichever of Seller or
Purchaser is the losing party.

 

12.04 Release and Indemnity.

 

(a) It is agreed that the duties of the Escrow Agent are only as herein
specifically provided and are purely ministerial in nature, and that the Escrow
Agent shall incur no liability whatever except for willful misconduct or gross
negligence, as long as the Escrow Agent has acted in good faith. Except with
respect to the gross negligence or willful misconduct of Escrow Agent, Seller
and Purchaser each release the Escrow Agent from any act done or omitted to be
done by the Escrow Agent in good faith in the performance of its duties
hereunder.

 

(b) Seller and Purchaser shall jointly and severally hold Escrow Agent harmless
from and against any loss, damage, liability or expense incurred by Escrow Agent
not caused by its willful misconduct or gross negligence, arising out of or in
connection with its entering into this Agreement and the carrying out of its
duties hereunder, including the reasonable costs and expenses of defending
itself against any claim of liability or participating in any legal proceeding.
Escrow Agent may consult with counsel of its choice, and shall have full and
complete authorization and protection for any action taken or suffered by it
hereunder in good faith and in accordance with the opinion of such counsel.

 

33



--------------------------------------------------------------------------------

12.05 Stakeholder Only.

 

(a) Escrow Agent is acting as a stakeholder only with respect to the monies to
be deposited in the escrow. Upon making delivery of such monies in the manner
herein provided, the Escrow Agent shall have no further liability hereunder.

 

(b) Escrow Agent may resign at will and be discharged from its duties or
obligations hereunder by giving notice in writing of such resignation specifying
a date when such resignation shall take effect; provided, however, that (i)
prior to such resignation a substitute escrow agent is approved in writing by
Seller and Purchaser, which approval shall not be unreasonably withheld, delayed
or conditioned, or (ii) Escrow Agent shall deposit the Deposit with a court of
competent jurisdiction in New Jersey. After such resignation, Escrow Agent shall
have no further duties or liability hereunder.

 

12.06 Execution of Agreement. The Escrow Agent has executed this Agreement
solely in order to confirm that the Escrow Agent is holding and will hold the
Deposit in escrow pursuant to the provisions hereof.

 

ARTICLE 13. — MISCELLANEOUS

 

13.01 Entire Agreement. This Agreement, including all exhibits, schedules and
documents attached hereto, contains the entire understanding of the parties
hereto with respect to the subject matter hereof, and no prior or other writing
or oral agreement or undertaking pertaining to any such matter shall be
effective for any purpose. This Agreement may not be changed or modified, nor
any provision hereof waived, except in writing by the party to be charged
thereby.

 

13.02 Broker. Purchaser and Seller represent and warrant to each other that
neither has dealt with any broker in connection with this Agreement other than
the Broker. Seller and Purchaser each agree to hold the other harmless and to
indemnify the other against any claims of or liabilities to any broker other
than the Broker based on dealings or alleged dealings with the indemnifying
party. Seller represents that it has a separate agreement between Seller and the
Broker pursuant to which Seller will compensate the Broker if the transactions
contemplated by this Agreement close, and Seller agrees to hold Purchaser
harmless from any claim asserted against Purchaser by the Broker as a result of
Seller’s default or alleged default under its agreement with the Broker. The
obligations of Purchaser and Seller under this Section shall survive whether or
not title closes hereunder and notwithstanding any release of either party
pursuant to any other provisions of this Agreement.

 

13.03 Notices. All notices, requests, consents and other communications
hereunder shall be in writing and shall be personally delivered or mailed by
first class registered or certified mail, return receipt requested, postage
prepaid, or sent by reputable private overnight express delivery, addressed as
follows:

 

  (a) If to Seller: at the address above

       Attn: F. Jonathan Dracos

 

34



--------------------------------------------------------------------------------

       With a copy to:

 

       Bruce S. DePaola, Esq.

       Paul, Hastings, Janofsky & Walker LLP

       75 East 55th Street

       New York, New York 10022

 

  (b) If to Purchaser: at the address above

       Attn: Jeffrey A. Gilder

 

       With a copy to:

 

       Kelley Drye & Warren LLP

       101 Park Avenue

       New York, New York 10178

       Attention: Robert D. Bickford, Jr., Esq.

       Fax: (212) 808-7897

 

  (c) If to Escrow Agent:

 

       Chicago Title Insurance Company

       4170 Ashford Dunwoody Road

       Suite 460

       Atlanta, Georgia 30319

       ATTN: Melissa Hall

 

or to such other address as the respective party may direct by written notice to
the other party. Any such notice, request, consent or other communication shall
be deemed delivered at such time as it is personally delivered on a Business
Day, on the third Business Day after it is so mailed or on the first Business
Day following its delivery to a private overnight express delivery service,
prepaid for next Business Day delivery, as the case may be. In addition, notices
may be sent by fax, provided the receipt of such fax is confirmed and the notice
is also sent by another means permitted hereunder. Notices sent via fax shall be
deemed given at the time stated on the fax confirmation sheet.

 

13.04 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of New Jersey.

 

13.05 Interpretation. This Agreement shall be construed reasonably to carry out
its intent without presumption against or in favor of either party. If any
provision hereof shall be declared invalid by a court or in any administrative
proceedings, then the provisions of this Agreement shall be construed in such
manner so as to preserve the validity hereof and the substance of the
transaction herein contemplated to the extent possible. The article, paragraph
and/or Section headings and the arrangement of this Agreement is for the
convenience of the parties hereto and do not in any way affect, limit, amplify
or modify the terms and provisions hereof.

 

35



--------------------------------------------------------------------------------

13.06 Singular, Plural, Etc. Wherever herein the singular is used, the same
shall include the plural and the masculine gender shall include the feminine and
neuter genders and vice versa, as the context shall require.

 

13.07 Successors and Assigns. This Agreement may not be assigned by Purchaser,
except upon the express written consent of Seller given in its sole discretion.
Seller agrees that it will consent to the assignment of this Agreement to any
entity or entities controlled by, in control of or under common control with
Purchaser if (and only if) such entity or entities are approved by Lender in
connection with the consent to the transfer of the Property and the assumption
of certain obligations under the Loan Documents. Any such proposed assignment
must be proposed in a timely manner to obtain such approval without delay and
shall not be effectuated until the Lender’s Consent is obtained. Seller shall
not be obligated to consent to any assignment that would delay the Lender’s
Consent or result in the denial of the Lender’s Consent. Except as provided in
the preceding sentence, this Agreement shall inure to the benefit of and be
binding upon Seller and Purchaser and their respective heirs, personal
representatives, successors and assigns. In the event that Seller consents to an
assignment by Purchaser hereunder, Purchaser shall not be released and shall
remain liable for the performance of Purchaser’s obligations hereunder.
Purchaser agrees that if an assignment of this Agreement is to occur, then
Purchaser shall provide Seller with the name, signature block and all other
relevant information regarding the assignee as soon as possible and in no event
later ten (10) days prior to Closing so that the preparation of documents for
Closing will not be delayed.

 

13.08 Further Assurances. Seller and Purchaser each agree to execute any and all
reasonable documents necessary to effectuate the purposes of this Agreement.

 

13.09 Attorneys’ Fees. In the event that any action or proceeding is commenced
to obtain a declaration of rights hereunder, to enforce any provision hereof, or
to seek rescission of this Agreement for default contemplated herein, whether
legal or equitable, the prevailing party in such action shall be entitled to
recover its reasonable attorneys’ fees in addition to all other relief to which
it may be entitled therein. All indemnities provided for herein shall include,
but not be limited to, the obligation to pay costs of defense in the form of
court costs and reasonable attorneys’ fees.

 

13.10 No Recording. Neither this Agreement nor any memorandum hereof may be
recorded without the express written consent of both parties. In the event that
either party records this Agreement or any memorandum hereof without first
obtaining such consent, such party shall be in breach of this Agreement and the
non-breaching party shall be entitled to pursue any and all of its remedies
pursuant to this Agreement or as otherwise provided by law.

 

13.11 Termination. Upon termination of this Agreement in accordance with its
terms (and not as a result of a default by either party), neither party shall
have any further rights or obligations, except those rights and obligations
arising under any sections of this Agreement which expressly survive termination
of this Agreement. It is hereby agreed that, in addition to express statements
of survivability, all references in this Agreement to Seller’s obligation to
return the Deposit to Purchaser shall survive the termination of this Agreement.

 

36



--------------------------------------------------------------------------------

13.12 Counterparts. This Agreement may be executed in counterparts, all of which
together shall constitute one agreement binding on all of the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart. Each party shall become bound only upon the execution and
delivery of this Agreement by both parties.

 

13.13 Confidentiality. The parties hereto agree that the terms of this Agreement
and all material obtained or information learned by Purchaser in connection with
the transactions contemplated hereby (collectively, the “Property Information”),
including, without limitation, information generated in connection with the
activities conduced pursuant to the Access Agreement, will be used solely for
Purchaser and Purchaser’s agents, affiliates, attorneys, lenders, consultants,
rating agencies and other professionals in evaluating the transactions, the
Property and all such Property Information will be kept confidential and shall
not be disclosed to any other person or entities. As used in this Section 13.13,
“Property Information” shall not include such portions of such documents or
information which are or become generally available to the public or is provided
in other sources readily available to the public other than as a result of
disclosure thereof by Purchaser or its agents, so long as Purchaser is not the
party making such documents or information available to the public. Unless
required by law (including any request or mandate by the SEC), Purchaser agrees
not to use or allow to be used any such Property Information for any purpose
other than (i) to determine whether to proceed with the contemplated purchase,
(ii) in connection with financing concerns in connection with the acquisition of
the Property, or (iii) if the acquisition is consummated, in connection with the
operation of the Property post-Closing. Furthermore, such Property Information
shall not be used for any other purposes and any information and material
provided by Seller to Purchaser shall, if requested by Seller in writing, be
returned to Seller if Closing does not occur. Anything to the contrary set forth
herein notwithstanding, either Seller or Purchaser may issue and/or publicly
release a media, news or press statement regarding the transactions contemplated
herein, provided that, as a condition precedent to the issuance or release of
any such statement, the other party hereto consents, in writing, to the issuance
or release of such statement and approves, in writing, the content of same,
which consent and approval shall not be unreasonably withheld or delayed. The
provisions of this Section 13.13 shall survive Closing or the termination of
this Agreement. In the event of any conflict between the terms of this Section
13.13 and the corresponding terms of the Access Agreement, the terms of the
Access Agreement shall control and bind the parties.

 

13.14 Reserved Right and Necessary Access Area. Purchaser is aware that Rock-GW,
LLC, its affiliates or successors, is seeking to obtain the Route 24 Access and
that to do so may require the use of a portion of the Property as more
particularly set forth in the Declaration. After Closing, Purchaser agrees to
comply with its obligations under the Declaration and/or the DRE as the fee
owner of the Property.

 

13.15 Survival. Except with respect to the particular sections of this Agreement
which by their express terms are stated to survive the Closing, all of the terms
and provisions of this Agreement shall not survive the Closing and shall be of
no further force or effect from and after the Closing Date or earlier
termination of this Agreement.

 

13.16 Electricity to Property. Seller and Purchaser acknowledge that the
Property shares a single electrical service with the adjacent Florham 105
Property. In recognition of this fact,

 

37



--------------------------------------------------------------------------------

Seller shall prepare for the approval of Purchaser (which approval shall not be
unreasonably withheld), and on or prior to Closing Seller, Purchaser and Florham
105, LLC (the fee owner of the Florham 105 Property) shall execute and deliver
to each other countersigned copies of, a reciprocal easement agreement among
Seller, Florham 105, LLC and Purchaser, which agreement will provide for (i) the
perpetual operation, repair, maintenance and improvement of the currently
existing electricity service, sub-meters, switches and other equipment necessary
to maintain the existing electricity service for both the Property and the
Florham 105 Property (which maintenance shall be performed by the landowner on,
over or through whose lands such lines and equipment are located) and (ii) an
equitable sharing of the costs of maintaining such service lines and equipment
between the owner of the Property and Florham 105.

 

13.17 SEC Filings. Seller acknowledges that Purchaser may be required by the SEC
to file audited financial statements for within one (1) to three (3) years after
its acquisition of the Property. If the Closing is consummated, then, in
connection with any such reporting and at no cost, expense or liability to
Seller, Seller shall (i) cooperate with Purchaser, its counsel, accountants,
agents and representatives, provide them with access to the Property Information
for the applicable period, and permit them to copy the same, (ii) execute a form
of accounting letter (the “Accounting Letter”) in the form of Exhibit P and
(iii) furnish Purchaser with such reasonable additional information concerning
the same as Purchaser shall reasonably request.

 

[Signature Page Follows]

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

SELLER: ROCK-FLORHAM SPE, LLC

By:

 

 

--------------------------------------------------------------------------------

Name:     Title:     PURCHASER: WELLS OPERATING PARTNERSHIP II, L.P. By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

39